 



Exhibit 10.1
(BROOKSHIRE RAW MATERIALS MANAGEMENT,LLC. LOGO) [y54469y5446901.gif]
1000 Hart Road, Suite 210, Barrington, Illinois 60010
Tel. No. 888-877-2719 Fax No. 416-536-5833
August 29, 2007
Oakbrook Investment Brokers, Inc.
17 W 727 Butterfield Rd.
Oakbrook Terrace, IL 60181
Attention: Robert Stevens

Re:   BROOKSHIRETM RAW MATERIALS (U.S.) TRUST
PLACEMENT AGREEMENT

Ladies and Gentlemen:
     Brookshire Raw Materials Management, LLC, a Delaware limited liability
company (the “Managing Owner”), has caused the formation, on August 17, 2006, of
a statutory trust pursuant to the Delaware Statutory Trust Act (the “Trust
Act”), under the name Brookshire Raw Materials (U.S.) Trust (the “Trust”), for
the purpose of engaging in the speculative trading of commodity futures and
forward contracts. CSC Trust Company of Delaware, a Delaware company (the
“Trustee”), is the trustee of the Trust and has delegated substantially all
responsibility for the management of the Trust’s business and affairs to the
Managing Owner. The Amended and Restated Declaration of Trust and Trust
Agreement dated as of                 , 2007 (the “Trust Agreement”) sets forth
the terms of the Trust. Capitalized terms not defined in this Placement
Agreement have the meanings assigned to such terms in the Registration Statement
(as hereinafter defined) and/or the Trust Agreement.
     The Trust is currently divided into ten series (each, a “Fund”). Units of
beneficial interest (“Units”) will be issued in each such Fund, as more fully
described in the Registration Statement and the Prospectus (as hereinafter
defined). Each Fund will be managed by the Managing Owner, be separately valued
and represent a separate investment portfolio of the Trust.
     The Managing Owner is registered with the Commodity Futures Trading
Commission (the “CFTC”) as a commodity pool operator and a commodity trading
adviser under the Commodity Exchange Act, as amended (the “CE Act”), and is a
member of the National Futures Association (the “NFA”) in such capacity.
     The Managing Owner proposes to offer Units to the public and to sell Units
to subscribers acceptable to the Managing Owner (each, a “Subscriber” and
collectively, the “Subscribers”), upon the terms and subject to the conditions
set forth in this Placement Agreement (the “Agreement”), the Registration
Statement and the Prospectus (the “Offering”). The Offering will begin as soon
as the Placement Agent (as defined below) deems it reasonably

 



--------------------------------------------------------------------------------



 



advisable on or after the Registration Statement is declared effective by the
Securities and Exchange Commission (the “SEC”).
     Oakbrook Investment Brokers, Inc., an Illinois corporation, shall be the
initial placement agent for the Trust (together with any replacement placement
agent, the “Placement Agent”). The Placement Agent may, upon the prior written
approval of the Managing Owner, distribute Units through the use of additional
qualified broker-dealers (each, an “Additional Selling Agent”), pursuant to the
terms of an additional selling agent agreement to be entered into among the
Managing Owner, the Trust and the Additional Selling Agent substantially in the
form attached hereto as Exhibit A (each, an “Additional Selling Agent
Agreement”). The Placement Agent and each Additional Selling Agent approved by
the Managing Owner that has entered into an Additional Selling Agent Agreement
are hereinafter referred to collectively as “Selling Agents.”
     Each Fund desires to raise capital as herein provided through the sale of
Units, and the Placement Agent hereby agrees to use its best efforts to market
Units pursuant to the terms set forth in this Agreement. Accordingly, the
Managing Owner, the Trust and the Placement Agent hereby, intending to be
legally bound, agree as follows:
     1. Representations and Warranties of the Managing Owner. The Managing Owner
represents and warrants to the Placement Agent that:
          (a) A registration statement on Form S-1 for the Trust and the Funds,
and as a part thereof a combined prospectus for all Funds with respect to all of
the Units being offered (which registration statement together with all
amendments thereto, at the time and in the form declared effective by the SEC is
referred to herein as the “Registration Statement,” and which prospectus in
final form, together with all amendments and supplements thereto, is referred to
herein as the “Prospectus”), prepared in accordance with the applicable
requirements of the Securities Act of 1933, as amended (the “1933 Act”), the CE
Act, and the rules, regulations and instructions promulgated under the 1933 Act
and the CE Act, respectively, has been filed with the SEC, the National
Association of Securities Dealers, Inc. (the “NASD”) and the NFA pursuant to the
1933 Act and the CE Act and the rules and regulations promulgated, respectively,
thereunder, as well as the rules and regulations of the NASD and the NFA, in the
form heretofore delivered to the Placement Agent.
          (b) When the Registration Statement becomes effective under the 1933
Act, the Registration Statement and the Prospectus will contain all material
statements and information required to be included therein by the 1933 Act and
the CE Act and the rules and regulations, respectively, thereunder, as well as
the rules and regulations of the NASD and the NFA, and will conform in all
material respects to the requirements of the 1933 Act and the CE Act and the
rules and regulations, respectively, thereunder, as well as the rules and
regulations of the NASD and the NFA, and will not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein (with respect to the
Prospectus, in light of the circumstances in which they were made) not
misleading; provided, however, that no representation and warranty is made with
respect to information furnished in writing to the Trust or the Managing Owner
by the Placement Agent or by any Additional Selling Agent.
          (c) To the knowledge of the Managing Owner, no order (a “Stop Order”)
(i) preventing or suspending the effectiveness of the Registration Statement or
use of the Prospectus

-2-



--------------------------------------------------------------------------------



 



or any amendment or supplement thereto, (ii) refusing to permit the
effectiveness of the Registration Statement, or (iii) suspending the
registration or qualification of any Units, has been issued by the SEC, the
CFTC, the NASD, the NFA, the “blue sky” or securities authority of any state, or
any other federal, state or other governmental agency or body, nor has any of
such authorities instituted or, to the knowledge of the Managing Owner,
threatened to institute, any proceedings with respect to a Stop Order.
          (d) The Trust was duly formed and is validly existing as a statutory
trust in good standing under the Trust Act, with full power and authority, and
all necessary authorizations, approvals and orders of and from all federal,
state and other governmental or regulatory officials and bodies, to carry out
its obligations under this Agreement, its certificate of trust (the “Trust
Certificate”) and the Trust Agreement, and to own its properties and conduct its
business as described in the Prospectus.
          (e) The Managing Owner and each of its principals and employees have,
and will continue to have for so long as it is the Managing Owner, all federal
and state governmental, regulatory, self-regulatory and commodity exchange
approvals and licenses, and the Managing Owner (either by itself or through its
principals and employees) has effected all filings and registrations with
federal and state governmental, regulatory or self-regulatory agencies required
to conduct its business and to act as described in the Registration Statement
and Prospectus or required to perform its or their obligations as described
under the Trust Agreement (including, without limitation, registration as a
commodity pool operator under the Commodity Act and membership in the NFA as a
“commodity pool operator” and as a “commodity trading adviser”), except in each
case as would not be reasonably likely to have a Material Adverse Effect on the
Managing Owner, the Trust or any Fund.
          (f) The Managing Owner is a limited liability company duly formed,
validly existing, and in good standing under the laws of Delaware, with full
power and authority, and all necessary consents, authorizations, approvals,
orders, licenses, certificates, and permits of and from, and declarations and
filings with, all federal, state, local, and other governmental authorities and
all courts and other tribunals, to own, lease, license, and use its properties
and assets and to carry on its business, in all material respects, in the manner
described in the Prospectus. The Managing Owner is duly qualified to do business
and is in good standing in each jurisdiction in which its ownership, leasing,
licensing, or use of property and assets or the conduct of its business makes
such qualification necessary or advisable, except where the failure to be so
qualified would not have a material adverse effect on any of the operations,
business, properties or assets of the Managing Owner.
          (g) Each of the Managing Owner and the Trust has all requisite power
and authority to execute, deliver, and perform its respective obligations under
this Agreement. This Agreement has been duly and validly authorized, executed
and delivered by the Managing Owner and the Trust and constitutes a valid and
binding agreement of each of the foregoing, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
and similar laws affecting creditors’ rights and remedies generally.
          (h) The Managing Owner, the Trust and each Fund has the power and
authority to enter into the contractual obligations and agreements referred to
in the Prospectus (it being understood and agreed that this representation does
not cover this Agreement and the Additional Selling Agent Agreements). None of
(x) the offer and sale of the Units, (y) the execution and delivery of this
Agreement or (z) compliance by the Managing Owner or the Trust

-3-



--------------------------------------------------------------------------------



 



with the provisions of this Agreement, will conflict with, or result in a breach
of any of the terms or provisions of, or result in a default under, (i) any
order of the SEC, the NASD, the CFTC or the NFA; (ii) the Trust Certificate, the
Trust Agreement or the limited liability company agreement of the Managing
Owner; (iii) any indenture, mortgage, deed of trust, loan agreement, other
evidence of indebtedness or other agreement or instrument to which the Trust, a
Fund or the Managing Owner is a party or by which their properties or assets are
bound, except in the case of this clause (iii) of an agreement or instrument
that would not have a material adverse effect on any of the operations,
business, properties or assets of any of the foregoing; or (iv) to their
knowledge, any applicable statute or any order, rule or regulation of any court
or of any federal, state or other governmental or regulatory agency or body
having jurisdiction over the Trust, a Fund or the Managing Owner or any of their
properties; nor will any such actions result in the imposition of any lien,
charge or encumbrance upon any of the property or assets of the Trust, a Fund or
the Managing Owner.
          (i) The offer and sale of Units have been duly authorized by all
necessary action on the part of the Managing Owner and the Trust. The Units to
be offered for sale pursuant to the Offering have been validly authorized and,
when issued and delivered in accordance with this Agreement, will be validly
issued, fully paid and nonassessable, and will constitute valid units of
beneficial interest in the Trust which, when the Registration Statement becomes
effective under the 1933 Act, will conform in all material respects to the
description thereof contained in the Prospectus. The liability of each Limited
Owner will be limited as set forth in the Prospectus and the Trust Agreement,
and no Limited Owner will be subject to personal liability for the debts,
obligations or liabilities of the Trust or the applicable Fund by reason of his
being a Limited Owner other than as described in the Prospectus and the Trust
Agreement.
          (j) No consent, approval, authorization, order, registration or
qualification of or with any court or any federal, state or other governmental
or regulatory agency or body is required for the issuance and sale of Units or
the consummation of the transactions contemplated by this Agreement, except for
the registration of Units under the 1933 Act, submission of the Prospectus to
the SEC, NASD, NFA, the continued registration of the Managing Owner under the
CE Act as a commodity pool operator and commodity trading advisor and membership
by the Managing Owner in the NFA in such capacities, and such consents,
approvals, authorizations, orders, registrations or qualifications as may be
required by securities or state “blue sky” laws in connection with the offer and
sale of Units.
          (k) There is no litigation, arbitration, claim, governmental or other
proceeding or investigation pending, or, to the knowledge of the Managing Owner,
threatened, with respect to the Managing Owner, the Trust or any Fund, or any of
their operations, businesses, properties or assets, except as described in the
Registration Statement or Prospectus or such as would not, if successful, have a
material adverse effect upon the operations, businesses, properties or assets of
the Managing Owner, the Trust or any Fund, as the case may be. None of the
Managing Owner, the Trust or any Fund is in violation in any material respect of
any law, rule, regulation, order, judgment or decree, except as described in the
Registration Statement or Prospectus or as would not have a material adverse
effect upon the operations, business, properties or assets of the Managing
Owner, the Trust or any Fund.
          (l) The Managing Owner is not, nor, to the knowledge of the Managing
Owner, is any other party, in violation or breach of, or in default with respect
to, any material provision of any written contract, agreement, instrument,
lease, license or legally binding

-4-



--------------------------------------------------------------------------------



 



understanding (“Contract”) which is material to the Managing Owner and which
relates to the Trust or the Offering; and each such Contract is in full force
and is the legal, valid, and binding obligation of the Managing Owner and/or the
Trust and is enforceable as to the Managing Owner and/or the Trust in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally.
The Managing Owner has no knowledge that any party to any such Contract has any
current intention of canceling, not renewing or not performing with respect
thereto. The Managing Owner enjoys peaceful and undisturbed possession under all
leased property from which operations related to the Trust or the Offering are
conducted. The Managing Owner is not in violation or breach of, or in default
with respect to, any term of its certificate of formation or operating
agreement.
          (m) When the Registration Statement becomes effective under the 1933
Act, each Contract required to be (i) described in the Registration Statement or
the Prospectus will be properly described therein and (ii) filed as an exhibit
to the Registration Statement will be filed with the SEC as an exhibit to the
Registration Statement.
          (n) The financial statements of the Managing Owner and the Trust
contained in the Registration Statement and the Prospectus have been examined by
an independent registered public accounting firm, as required by the CE Act and
the 1933 Act and the rules and regulations of the CFTC and the SEC,
respectively, and when the Registration Statement becomes effective under the
1933 Act, fairly present in all material respects the financial condition and
the results of operations thereof as of the dates and for the periods therein
specified; and such financial statements have been prepared in accordance with
generally accepted accounting principles in the United States consistently
applied throughout the periods involved; and no other financial statements are
required by Form S-1 to be included in the Registration Statement or the
Prospectus.
          (o) Neither the Managing Owner, nor, to the knowledge of the Managing
Owner, any manager, member, director, officer, agent, employee, or other person
associated with or acting on behalf of the Managing Owner has, directly or
indirectly, (i) used any corporate funds for unlawful contributions, gifts,
entertainment, or other unlawful expenses relating to political activity;
(ii) made any unlawful payment to foreign or domestic government officials or
employees or to foreign or domestic political parties or campaigns from funds of
the Managing Owner; (iii) violated any provision of the Foreign Corrupt
Practices Act of 1977, as amended or (iv) made any bribe, rebate, payoff,
influence payment, kickback, or other unlawful payment.
          (p) Subsequent to the respective dates as of which information is
given in the Registration Statement and the Prospectus, and except as described
in the Registration Statement or Prospectus, the Trust has not (i) issued any
securities or incurred any liability or obligation, primary or contingent, for
borrowed money; (ii) entered into any material transaction not in the ordinary
course of business or (iii) declared or paid any dividend on its capital stock.
          (q) Except as may be set forth in the Registration Statement,
Prospectus, this Agreement or any Additional Selling Agent Agreement, neither
the Trust nor any Fund has incurred any liability for a fee, commission or other
compensation on account of the employment of a broker or finder in connection
with the transactions contemplated by this Agreement.
          (r) Except as contemplated by the Offering, this Agreement or any
Additional Selling Agent Agreement or as may have been waived, no Person has any
right of first refusal,

-5-



--------------------------------------------------------------------------------



 



preemptive right, right to any compensation, or other similar right or option,
in connection with the Offering or this Agreement, or any of the transactions
contemplated hereby or thereby.
          (s) Except as may be set forth in the Registration Statement or
Prospectus or as may have been waived, no Person has the right to require
registration of Units or other securities of the Company upon the filing or
effectiveness of the Registration Statement.
     2. Representations and Warrants of the Placement Agent. The Placement Agent
represents and warrants to the Trust, each Fund and the Managing Owner that:
          (a) It has all necessary corporate power and authority to enter into
this Agreement, to consummate the transactions contemplated by this Agreement,
and to perform its obligations hereunder.
          (b) It is a corporation duly organized and validly existing under the
laws of the State of Illinois; it is duly authorized to execute this Agreement
and to perform its obligations hereunder; and the execution and delivery of this
Agreement, the consummation of the transactions herein contemplated and the
performance of its obligations hereunder, will not violate, conflict with, or
constitute a default under, (i) the organizational documents of the Placement
Agent; (ii) any Contract to which the Placement Agent is a party or by which its
assets are bound or (iii) any judgment, decree, order or, to the knowledge of
the Placement Agent, any statue, rule or regulation, applicable to the Placement
Agent.
          (c) This Agreement has been duly and validly authorized, executed and
delivered by the Placement Agent and is a valid and binding agreement of the
Placement Agent enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally.
          (d) The information contained in the Registration Statement and
Prospectus relating to the Placement Agent is complete and correct and does not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein not misleading.
          (e) It is a member of the NASD, and is in compliance with all material
rules and regulations applicable to the Placement Agent generally and, to its
knowledge, applicable to the Placement Agent’s participation in the Offering,
and it is registered as a broker-dealer under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and under the securities laws of the
states in which Units will be offered or sold by it. It is not subject to any
order or regulation which in any way relates to any violation of law or which
could otherwise preclude it fulfilling its duties contemplated hereby and it has
not committed any act nor is it, its Affiliates or other persons associated with
it the subject of administrative, civil, or criminal actions (so-called “bad
boy” provisions) of any state “blue sky” law.
          (f) It will deliver or cause to be delivered to each prospective
subscriber, prior to any submission by such person of a written offer relating
to the purchase of Units, a copy of the Prospectus, as it may have been most
recently amended or supplemented by the Managing Owner or the Trust.
          (g) In compliance with the NASD Conduct Rules, it will not sell Units
to discretionary accounts without prior specific written approval of the
customer in whose name such account is being maintained.

-6-



--------------------------------------------------------------------------------



 



          (h) It will not take any action which would cause the Offering to
violate the provisions of the 1933 Act, the Exchange Act, the CE Act, the
respective rules and regulations promulgated thereunder, or applicable “blue
sky” laws of any state or jurisdiction.
     3. Offering and Sale of Units.
          (a) Subject to the terms and conditions, and on the basis of the
representations, warranties and covenants set forth in this Agreement, the
Managing Owner, the Trust and each Fund hereby appoint the Placement Agent as
the initial exclusive selling agent with respect to the Offering, and the
Placement Agent agrees to use its best efforts to procure Subscribers for Units
in one or more Initial Funds during the Initial Offering Period and the
Continuous Offering Period on the terms and conditions set forth in the
Prospectus and in the Trust Agreement. For the avoidance of doubt, except for
Units as described in the Prospectus, no other securities (including, but not
limited to, beneficial interests in other commodity pools) that may be offered
by the Trust, any Fund or the Managing Owner, from time to time, shall be
subject to this Agreement, and the Placement Agent shall have no right to
commissions, on-going trailing fees or any other compensation with respect to
such other securities.
          (b) The Placement Agent’s agreement to use its best efforts to find
acceptable Subscribers shall not prevent it from acting as a selling agent or
underwriter for the securities of other issuers, including Affiliates, which may
be offered or sold during the term of this Agreement.
          (c) The Placement Agent shall keep, and make available to the Managing
Owner upon request, a complete ledger in hard copy and computerized form of all
Subscribers, which shall include (i) the exact name, address and social security
or employer identification number of each Subscriber, (ii) the amount invested
by each Subscriber, (iii) the number and type of Units subscribed for by each
Subscriber, and (iv) if there is more than one party to the subscription, the
holding method (e.g., joint tenant, tenants in common, etc.) of the joint
Subscribers.
          (d) The Placement Agent may propose Additional Selling Agents to the
Managing Owner. Each such Additional Selling Agent shall be a member of the
NASD, shall be registered as a broker-dealer under the Exchange Act, and shall
comply with such additional registration requirements as may be required by the
states in which it will market Units. Each Additional Selling Agents shall
distribute Units pursuant to the terms of the applicable Additional Selling
Agent Agreement.
          (e) In recommending to any Person the purchase or sale of Units, the
Placement Agent will (x) use its best efforts to ensure that an investment in
the applicable Fund is a suitable and appropriate investment for such Person, on
the basis of information obtained from such Person concerning his investment
objectives, such Person’s other investments, such Person’s financial situation
and needs, any other information known by the Placement Agent through the review
of its offeree questionnaire completed by such Person and relevant “blue sky”
laws; and (y) maintain in its files for at least six (6) years documents
disclosing the basis upon which the determination of suitability was reached as
to each such Person. The Placement Agent shall review each Subscription
Agreement to ensure it is completed and executed properly (checking, among other
things, the name, address and social security number of the Subscriber). The
Placement Agent shall also make sure that each Subscriber’s check is properly
made payable to the escrow account for the correct amount as provided in the
Subscription Agreement, or that

-7-



--------------------------------------------------------------------------------



 



the applicable wire transfer has been received by the escrow account for the
correct amount as provided in the Subscription Agreement.
          (f) During the period when the Prospectus is required to be delivered
under the 1933 Act, the Placement Agent shall promptly notify the Managing Owner
upon discovery of any material untrue or misleading statement regarding it or
its operations, or of the occurrence of any event or change in circumstances
which would result in there being any material untrue or misleading statement or
a material omission in the Prospectus or Registration Statement regarding it or
its operations, or result in the Prospectus not including all information
relating to the Placement Agent required under applicable rules, regulations or
laws.
          (g) Each party understands and agrees that no subscription will be
deemed final and binding on any new Subscriber until at least five (5) Business
Days after the date the Subscriber receives the Prospectus. In connection
therewith, the Placement Agent agrees to indicate in each Subscription Agreement
submitted to the Managing Owner by the Placement Agent the date on which the
Prospectus was delivered to that Subscriber. The Placement Agent agrees to
ensure that at least five (5) Business Days after the date the Subscriber
receives the Prospectus have passed before the Placement Agent accepts any
Subscription Agreement from such Subscriber.
          (h) During the Initial Offering Period and the Continuous Offering
Period for each Fund, all home offices or branch offices of the Placement Agent
shall forward Subscription Agreements to the Managing Owner no later than noon
of the first Business Day following receipt of an duly completed, executed and
acceptable Subscription Agreement from a Subscriber.
          (i) The Placement Agent shall instruct all subscribers and prospective
subscribers to make checks for subscriptions payable to the order of the Escrow
Agent or to send wire transfers for subscriptions directly to the Escrow Agent,
in each case to the account(s) specified in the Escrow Agreement. Any checks or
wire transfers payable to any other party shall be returned. The Placement Agent
shall promptly, upon receipt of any and all checks, drafts, and money orders
received from prospective subscribers of Units, transmit the same together with
a copy of the executed Subscription Agreement, stating among other things, the
name of the purchaser, current address, and the amount and form (i.e., whether
consideration received was in the form of a check, draft or money order) the of
the investment, to the Escrow Agent by noon of the next Business Day after the
Managing Owner receives the executed Subscription Agreement, which such
Subscription Agreement the Placement Agent shall forward to the Managing Owner
no later than noon of the next Business Day following receipt of the check by
the Placement Agent. Any check returned unpaid to the Escrow Agent shall be
returned to the Placement Agent. The Managing Owner shall accept or reject
subscriptions to the Funds in accordance with the terms of Section 3.04 of the
Trust Agreement. The Managing Owner shall have sole responsibility for
determining whether Persons are qualified to become Limited Owners and for
accepting subscriptions and determining their validity.
     4. Fees and Expenses.
          (a) Subject to the last sentence of Section 4(d), for each sale of
Units by a Selling Agent to a Subscriber that is accepted by the Managing Owner,
the applicable Fund will pay a subscription fee (the “Subscription Fee”) equal
to 0.5% to 3.0% of the gross offering proceeds from such sale which Subscription
Fee shall be negotiated within this range by the

-8-



--------------------------------------------------------------------------------



 



Selling Agent and the Subscriber at the time of the sale of Units by the Selling
Agent to the Subscriber. The Selling Agent shall notify the Managing Owner in
writing regarding the Subscription Fee to be charged to a prospective Subscriber
when the Selling Agent submits the Subscription Agreement for such prospective
Subscriber to the Managing Owner. For the avoidance of doubt, no Subscription
Fee shall be payable in respect of rejected subscriptions. If no Subscription
Fee is indicated on a Subscription Agreement with a Subscriber, the Subscription
Fee will be 3.0% of the gross offering proceeds from such sale.
          (b) The Subscription Fee shall be payable within 30 days after the
later of (i) the date the Managing Owner accepts a subscription and receives the
required written notice regarding the Subscription Fee from the Selling Agent
and (ii) the Initial Closing of the Fund for which Units are being subscribed.
          (c) For each sale of Units by a Selling Agent to a Subscriber that is
accepted by the Managing Owner, the applicable Fund will also pay to such
Selling Agent the Trailing Fee, as and when specified in the Trust Agreement;
provided, that no further Trailing Fees shall be payable from and after such
time as the Trailing Fees theretofore paid in respect of such Units, when added
together with the Subscription Fees paid in respect of such Units, are equal to
or exceed 10% of the purchase price of such Units. Subject to the last sentence
of Section 4(d), a Selling Agent may not waive the Trailing Fee applicable to a
subscription for Units.
          (d) Trailing Fees will be paid to Selling Agents for on-going services
to Limited Owners on a continuous basis which may include, without limitation,
advising Limited Owners of the net asset values of the Trust, of relevant Funds,
and of Units in such Funds; responding to Limited Owners’ inquiries about
monthly statements and annual reports and tax information provided to them;
advising Limited Owners whether to make additional capital contributions to the
Trust or to redeem their Units; assisting with redemptions of Units; providing
information to Limited Owners with respect to futures and forward market
conditions; and providing further services which may be requested by Limited
Owners. Accordingly, a Selling Agent otherwise entitled to Trailing Fees will
not be entitled to receipt thereof for any month during which (i) the Selling
Agent does not provide such ongoing services, or (ii) the Selling Agent or the
registered representative who is otherwise receiving such Trailing Fees is not
properly registered with the CFTC or any other required federal, state or local
entity. No Subscription Fees or Trailing Fees shall be paid on Units sold to the
Managing Owner or any of its members, principals or Affiliates.
          (e) In the event that the offering of Units of any Fund is terminated
prior to the Initial Closing for such Fund, no Selling Agent shall be entitled
to any compensation in connection with the offering of Units of such Fund,
whether or not such Selling Agent shall theretofore have procured Subscribers
for such Fund.
          (f) The Managing Owner and each Selling Agent are each aware of the
limitations imposed by the NASD Rules of Fair Practice on the aggregate
compensation which may be received by a Selling Agent in connection with the
offering and sale of Units. Accordingly, no Selling Agent will in any event
accept Trailing Fees from and after such time as the Trailing Fees theretofore
paid in respect of such Units, when added together with the Subscription Fees
paid in respect of such Units, are equal to or exceed 10% of the purchase price
of such Units.

-9-



--------------------------------------------------------------------------------



 



     5. Covenants of the Managing Owner, the Trust and each Fund. Each of the
Managing Owner, the Trust and each Fund covenant to and agree with the Placement
Agent to:
          (a) Use their respective reasonable best efforts to cause the
Registration Statement to become effective as promptly as possible. If filing of
the Prospectus is required under Rule 424(b) of the Regulations, the Managing
Owner will file the Prospectus, properly completed, pursuant to Rule 424(b) of
the Regulations within the time period prescribed and will provide evidence
satisfactory to the Placement Agent of such timely filing.
          (b) Notify the Placement Agent immediately (i) when the Registration
Statement and any amendment to the Registration Statement becomes effective or
any supplement to the Prospectus is filed, (ii) of the receipt of any further
comments from the SEC, CFTC, NFA or any other federal or state regulatory or
self-regulatory body with respect to the Registration Statement, (iii) of any
request by the SEC, CFTC, NFA or any other federal or state regulatory or
self-regulatory body for any further amendment to the Registration Statement or
any amendment or further supplement to the Prospectus, (iv) of any material
criminal, civil or administrative or investigative proceedings against or
involving the Managing Owner, the Trust or any Fund, (v) of the issuance by the
SEC, CFTC, NFA or any other federal or state regulatory or self-regulatory body
of any order suspending (A) the effectiveness of the Registration Statement
under the 1933 Act, (B) the registration or NFA membership of the Managing Owner
as a “commodity pool operator” or “commodity trading adviser”; or (C) the
registration of Units under the “blue sky” or securities laws of any state or
other jurisdiction, (vi) any order or decree enjoining the offering or the use
of the then-current Prospectus or any promotional material, or (vii) of any
threatened action of the type referred to in clauses (iii) through (vi) of which
the Managing Owner becomes aware. In the event any order of the type referred to
in clause (v) or (vi) is issued, the Managing Owner agrees to use its reasonable
best efforts to attempt to obtain a lifting or rescinding of such order at the
earliest feasible date.
          (c) During the period when the Prospectus is required to be delivered
pursuant to the 1933 Act, comply with all requirements imposed upon them by the
1933 Act, the SEC regulations, the CE Act and the CFTC regulations, as from time
to time in force, so far as necessary to permit the continuance of sales of
Units during such period in accordance with the provisions hereof and as set
forth in the Prospectus.
          (d) If any event shall occur as a result of which it is necessary, in
the reasonable opinion of the Managing Owner, to amend or supplement the
Prospectus (i) to make the Prospectus not materially misleading in the light of
the circumstances existing at the time it is delivered to a Subscriber, or
(ii) to conform with applicable CFTC or SEC regulations, notify the Placement
Agent and promptly prepare and file with the SEC an appropriate amendment or
supplement which will correct such statement or omission or which will effect
such compliance and will use its reasonable best efforts to have any such
amendment declared effective as soon as reasonably possible.
          (e) Deliver or cause to be delivered without charge to the Placement
Agent such number of copies of the Prospectus as may reasonably be requested by
the Placement Agent; and as soon as the Registration Statement or any amendment
thereto becomes effective, or a supplement thereto is filed, to deliver or cause
to be delivered without charge to the Placement Agent two (2) copies of the
Registration Statement or such amendment thereto, including exhibits, as the
case may be, and two (2) copies of any supplement thereto; and to deliver or
cause to be delivered without charge to the Placement Agent such number of
copies of

-10-



--------------------------------------------------------------------------------



 



the Prospectus, the Registration Statement, and amendments and supplements
thereto, if any, without exhibits, as the Placement Agent may reasonably request
for the purposes contemplated by the 1933 Act.
          (f) Endeavor in good faith and in cooperation with the Placement
Agent, at or prior to the time the Registration Statement becomes effective, to
qualify Units for offering and sale under the “blue sky” or securities laws of
such jurisdictions as the Placement Agent may designate and the Managing Owner
shall agree. In each jurisdiction where such qualification shall be effected,
the Managing Owner will, unless the Placement Agent agrees in writing that such
action is not at the time necessary or advisable, file and make such statements
or reports at such times as are or may be required by the laws of such
jurisdiction and will keep all filings current.
          (g) Use its best efforts to keep the Prospectus and the Registration
Statement current and effective by filing post-effective amendments, as
necessary, during the Offering.
          (h) Invest the net proceeds received by it from the Offering in the
manner set forth in the Prospectus.
          (i) Comply with all registration, filing, and reporting requirements
of the Exchange Act which may from time to time be applicable to the Trust.
          (j) Comply with all undertakings contained in the Registration
Statement.
          (k) When and if required, file on a timely basis with the SEC an
appropriate form to register the Units pursuant to Section 12(g) under the
Exchange Act.
     6. Covenants of the Placement Agent. The Placement Agent covenants to and
agrees with the Managing Owner, the Trust and each Fund to:
          (a) Make a best efforts public offering of the Units as soon as the
Placement Agent deems it reasonably advisable on or after the Effective Date (as
defined in Section 11(a)), upon and subject to the terms and conditions
contained in this Agreement and in compliance with all applicable securities
laws, and to perform all of its responsibilities hereunder.
          (b) Preserve the confidentiality of any proprietary or non-public
information or data provided to the Placement Agent by the Managing Owner.
          (c) Fully disclose to prospective subscribers the capacity in which
the Placement Agent is contacting them and the Placement Agent’s relationship
with the Managing Owner.
          (d) Not make an offer to sell or solicit an offer to buy or sell Units
in a state or other jurisdiction until the Managing Owner has notified the
Placement Agent that the Units have been so registered or qualified, or are
exempt from registration or qualification, with the securities authorities in
such state or other jurisdiction.
          (e) Maintain in full force and effect, and cause its personnel
involved in the activities contemplated hereunder to maintain in full force and
effect, all governmental, regulatory and self-regulatory registrations,
approvals, memberships and licenses required to perform its obligations under
this Agreement and to receive compensation therefor (including but

-11-



--------------------------------------------------------------------------------



 



not limited to registration as a broker-dealer with the SEC, membership in the
NASD, registration with the relevant regulatory authority in each state in which
the Selling Agent will solicit prospective subscribers, registration with the
CFTC as an futures commission merchant or introducing broker and membership in
the NFA) during the term of this Agreement and for such time as the Placement
Agent and such personnel shall receive compensation hereunder.
          (f) Comply with the applicable requirements of the 1933 Act (including
the delivery of a Prospectus to each prospective subscriber as required by the
1933 Act), the Exchange Act, the CE Act, the rules and regulations promulgated
thereunder, and the rules and regulations of the NASD, CFTC, and NFA, including,
without limitation (i) determining suitability of a purchase of Units for each
prospective subscriber through the use of an offeree questionnaire,
(ii) obtaining a written agreement from each prospective subscriber to purchase
Units setting forth the identity and quantity of the Units to be purchased and
(iii) delivering a Prospectus to a prospective subscriber at least five
(5) Business Days prior to any purchase of Units.
          (g) Not, and not permit any Person acting on its behalf to,
(i) provide any information or make any representations relating to the Managing
Owner, any Fund, the Trust or the Offering other than as contained in the
Prospectus, or (ii) state that it is authorized to act as agent for the Managing
Owner, any Fund or the Trust for any purpose other than as expressly set forth
in this Agreement.
          (h) Not take any of the following actions against the Trust or any
Fund: (1) seek a decree or order by a court having jurisdiction in the premises
(A) for relief in respect of the Trust or any Fund in an involuntary case or
proceeding under the United States Bankruptcy Code or any other federal or state
bankruptcy, insolvency, reorganization, rehabilitation, liquidation or similar
law, or (B) adjudging the Trust or any Fund bankrupt or insolvent, or seeking
reorganization, rehabilitation, liquidation, arrangement, adjustment or
composition of or in respect of the Trust or any Fund under the United States
Bankruptcy Code or any other applicable federal or state law, or appointing a
custodian, receiver, liquidator, assignee, trustee, sequestrator (or other
similar official) of the Trust or any Fund or of any substantial part of any of
their respective properties, or ordering the winding up or liquidation of any of
its affairs; (2) seek a petition for relief, reorganization or to take advantage
of any law referred to in the preceding clause; or (3) file an involuntary
petition for bankruptcy (collectively, a “Bankruptcy or Insolvency Action”).
          (i) For any obligations due and owing to it by any Fund, look solely
and exclusively to the assets of such Fund or the Managing Owner (solely to the
extent of the General Units owned by the Managing Owner in such Fund), if the
Managing Owner has liability in its capacity as Managing Owner, to satisfy the
Placement Agent’s claims, and not seek to attach or otherwise assert a claim
against the other assets of the Trust or any other Fund, whether or not there is
a Bankruptcy or Insolvency Action taken. The parties agree that this provision
will survive the termination of this Agreement, whether terminated in a
Bankruptcy or Insolvency Action or otherwise.
     7. Compliance with NASD Rules and General Laws.
          (a) It is understood that the Placement Agent has no commitment with
regard to the sale of Units other than to use its best efforts and to comply
with the provisions of this Agreement and the Trust Agreement. In connection
with the offer, sale and distribution of Units, the Selling Agent represents and
warrants that it will comply fully with all applicable laws and

-12-



--------------------------------------------------------------------------------



 



regulations, and the rules, policy statements and interpretations of the SEC,
the NASD, the CFTC, the NFA, state securities administrators and any other
regulatory or self-regulatory body. In particular, and not by way of limitation,
the Placement Agent represents and warrants that it is familiar with Rule 2810
of the NASD Conduct Rules and that it will comply fully with all the terms
thereof in connection with the Offering and sale of Units. The Placement Agent
will not execute any sales of Units from a discretionary account over which it
has control without prior written approval of the customer in whose name such
discretionary account is being maintained.
          (b) The Placement Agent agrees not to recommend the purchase of Units
to any Person unless the Placement Agent shall have reasonable grounds to
believe, on the basis of information obtained from the Person concerning, among
other things, the Person’s investment objectives, other investments, financial
situation and needs, that: (1) (to the extent relevant for the purposes of
Rule 2810 and giving due consideration to the fact that the Trust and each Fund
is in no respects a “tax shelter”) the Person is or will be in a financial
position appropriate to enable the Person to realize to a significant extent the
benefits of the applicable Fund, including the tax benefits (if any) described
in the Prospectus; (2) the Person has a fair market net worth sufficient to
sustain the risks inherent in participating in the applicable Fund; (3) the
Person satisfies the requirements to become a Subscriber on the basis set forth
in the Prospectus, the Subscription Agreement and the state suitability
requirements contained therein; (4) acceptance of the Person’s subscription will
not otherwise breach any laws, rules and regulations designed to avoid money
laundering applicable to either the Selling Agent, the Managing Owner, the Trust
and each Fund; and (5) the Units are otherwise a suitable investment for the
Person. The Placement Agent agrees to maintain such records as are required by
the applicable rules of the NASD, SEC, CFTC and the NFA for purposes of
determining investor suitability for the time periods otherwise required by the
SEC, NASD, CFTC and NFA. In connection with making the foregoing representations
and warranties, the Placement Agent further represents and warrants that it has,
among other things, examined the Prospectus including, without limitation the
sections listed below and obtained such additional information from the Managing
Owner regarding the information set forth thereunder as the Placement Agent has
deemed necessary or appropriate to determine whether the Prospectus adequately
and accurately discloses all material facts relating to an investment in the
applicable Funds and provides an adequate basis to Persons for evaluating an
investment in the Units: “RISK FACTORS”; “BREAK-EVEN ANALYSIS”; “DESCRIPTION OF
THE TRUST, TRUSTEE, MANAGING OWNER AND AFFILIATES”; “OTHER PRIVATE ACCOUNTS AND
POOLS”; “MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS
OF OPERATIONS”; “ACTUAL AND POTENTIAL CONFLICTS OF INTEREST”; “CERTAIN
RELATIONSHIPS AND RELATED TRANSACTIONS”; “FEES AND EXPENSES”; “THE OFFERING”;
“WHO MAY SUBSCRIBE”; “SUMMARY OF MATERIAL AGREEMENTS”; and “MATERIAL U.S.
FEDERAL INCOME TAX CONSIDERATIONS.”
In connection with making the representations and warranties set forth in this
section, the Placement Agent has not relied on inquiries made by or on behalf of
any other parties.
          (c) The Placement Agent agrees to inform all prospective subscribers
of Units of all pertinent facts relating to the liquidity and marketability of
Units as set forth in the Prospectus.
          (d) The Placement Agent represents and warrants that it is familiar
with Rule 2710 of the NASD Conduct Rules and covenants and agrees with the
Trust, each Fund and the

-13-



--------------------------------------------------------------------------------



 



Managing Owner that it will comply fully with all the terms thereof in
connection with the Offering and sale of the Units.
          (e) The Placement Agent represents, warrants and covenants that it:
(1) maintains anti-money laundering policies and procedures that comply with the
Bank Secrecy Act of 1970, as amended, and applicable federal anti-money
laundering regulations, including policies and procedures to verify the identity
of prospective subscribers (“AML Laws, Regulations and Policies”); (2) complies
with AML Laws, Regulations and Policies; (3) will promptly deliver to the
Managing Owner, to the extent permitted by applicable law, notice of any AML
Laws, Regulations and Policies violation, suspicious activity, suspicious
activity investigation or filed suspicious activity report that relates to any
prospective subscriber for Units; and (4) will cooperate with the Managing Owner
and deliver information reasonably requested by the Managing Owner concerning
Subscribers that purchased Units sold by the Placement Agent necessary for the
Managing Owner or the Trust to comply with AML Laws, Regulations and Policies.
          (f) The Placement Agent agrees that the Managing Owner has not
assumed, nor will it assume, any responsibility or obligation concerning the
Placement Agent’s right to act as broker-dealer with respect to the Units in any
jurisdiction.
     8. Conditions of Placement Agent’s Obligations.
          (a) The obligations of the Placement Agent to undertake the placement
of Units as provided herein shall be subject (unless waived by the Placement
Agent) to the continuing accuracy of the representations and warranties of the
Managing Owner, the Trust and the Funds contained herein, to the performance by
the Managing Owner, the Trust and the Funds of their respective obligations
hereunder and to the following conditions:
          (i) The Registration Statement shall have become effective, and the
Placement Agent shall have received notice thereof; no Stop Order suspending the
effectiveness of the Registration Statement shall have been issued and no
proceeding for that or any similar purpose shall have been initiated or
threatened by the SEC, the NASD, the NFA, or the CFTC; and all requests for
additional information on the part of the SEC, the NASD, the NFA and the CFTC,
shall have been complied with to the reasonable satisfaction of the Placement
Agent and its counsel; and
          (ii) The NASD, upon review of the terms of the Offering, shall not
have objected to the Placement Agent’s participation in the Offering or its
compensation therefrom.
          (b) The occurrence of the Initial Closing shall be subject (unless
waived by the Placement Agent) to the continuing accuracy of the representations
and warranties of the Managing Owner, the Trust and the Funds contained herein
as of and through the Initial Closing, to the performance by the Managing Owner,
the Trust and the Funds of their respective obligations hereunder as of and
through the Initial Closing and to the following conditions:
          (i) As of the Initial Closing, the Placement Agent shall have received
a certificate of the chief executive officer and of the chief financial officer
of the Managing Owner, dated the Initial Closing, to the effect that as of the
date of this Agreement and as of the Initial Closing, the representations and
warranties of the Managing Owner contained herein were and are accurate, except
as disclosed therein, and

-14-



--------------------------------------------------------------------------------



 



that as of the Initial Closing, the obligations to be performed by the Managing
Owner and the Trust hereunder on or prior thereto have been fully performed,
except as disclosed therein; and
          (ii) The issuance, sale and delivery of Units shall have been made in
a manner reasonably satisfactory in form and substance to the Placement Agent
and its counsel.
     9. Indemnification and Contribution.
          (a) The Placement Agent shall not be liable to any Fund, the Trust,
the Trustee or the Managing Owner for any loss, liability, claim, damage,
expense, fine, penalty, cost or expense (including, without limitation,
attorneys’ and accountants’ fees and disbursements), judgment and/or amount paid
in settlement (collectively, “Losses”) caused by any act or omission of the
Placement Agent in connection with the performance of services under this
Agreement, except as a result of (1) acts or omissions to act on the part of the
Placement Agent or the officers, directors, shareholders, principals, members,
employees, agents or Affiliates (collectively, the “Principals and Affiliates”)
of the Placement Agent which constitute negligence or misconduct, or (2) any
breach of any of the representations, warranties, covenants or agreements of the
Placement Agent in this Agreement. The Placement Agent hereby agrees to
indemnify and hold harmless each Fund, the Trust, the Trustee, the Managing
Owner and the Principals and Affiliates of each of the foregoing from and
against all Losses incurred by any of them arising out of or based upon any
matter for which the Placement Agent is liable under this Section 9(a).
          (b) The Managing Owner and each Fund, solely out of the Contracting
Fund Assets (as defined below in Section 14), hereby agrees indemnify and hold
harmless the Placement Agent and its Principals and Affiliates from and against
any and all Losses to which such Persons may become subject arising out of or in
connection with (i) this Agreement, (ii) the transactions contemplated hereby or
(iii) the fact that the Placement Agent is or was a selling agent of the Trust
and the Funds, in each case arising out of or based upon (1) any untrue
statement of material fact contained in this Agreement, the Registration
Statement, the Prospectus or any application or written communication executed
by the Managing Owner or the Trust filed in any jurisdiction in order to qualify
Units under the securities laws thereof (collectively, the “Documents”), (2) any
omission from the Documents of a material fact required to be stated therein or
necessary to make the statements therein not misleading, or (3) any breach of
any representation, warranty, covenant or agreement made by the Managing Owner,
the Trust or any Fund in this Agreement, except to the extent that any such
Losses arise out of, relate to, or are based upon any matter (x) for which the
Placement Agent would be liable under Section 9(a) or (y) relating to an
Additional Selling Agent or an Additional Selling Agent Agreement. For the sake
of clarity, if a claim for indemnification relates to a specific Fund, such
Fund, and no other Fund, shall be responsible for indemnifying the Placement
Agent and its Principals and Affiliates in accordance with this Section 9(b).
          (c) Indemnification Procedure. The Person(s) making a claim for
indemnification under this Section 9 is/are referred to herein as the
“Indemnified Party” and the Person(s) against whom such claims are asserted
under this Section 9 is/are referred to herein as the “Indemnifying Party.” All
claims by an Indemnified Party shall be asserted and resolved as follows

-15-



--------------------------------------------------------------------------------



 



          (i) In the event that (A) any claim for which an Indemnifying Party
would be liable to an Indemnified Party hereunder is asserted against or sought
to be collected from such Indemnified Party by a third party (a “Third Party
Action”) or (B) any Indemnified Party hereunder should have a claim against any
Indemnifying Party hereunder which does not involve a claim being asserted
against or sought to be collected from it by a third party (a “Direct Action”),
the Indemnified Party shall with reasonable promptness notify in writing the
Indemnifying Party of such claim, specifying, to the extent then known to the
Indemnified Party, the basis on which the claim for indemnification is made, the
facts giving rise to or the alleged basis of the claim, and the amount (which
may be estimated) of claim liability (a “Claim Notice”), together with a copy of
the document (if any) by or in which the Third Party Action is commenced or
asserted; provided, that any failure to give such notice shall not constitute a
waiver of any rights of the Indemnified Party except to the extent the rights of
the Indemnifying Party are actually prejudiced as result of such delay or lack
of detail.
          (ii) Within thirty (30) days after receipt of a Claim Notice, the
Indemnifying Party may (A) by giving written notice thereof to the Indemnified
Party, elect to assume the defense of such Third Party Action at its sole cost
and expense or (B) object to the claim for indemnification set forth in the
Claim Notice. The Indemnifying Party shall have the right to assume control of
the defense of or settle or otherwise dispose of such Third Party Action on such
terms as the Indemnifying Party deems appropriate; provided, however, that
(x) the Indemnified Party shall be entitled, at its own expense (which such
expense shall not be deemed to be a Loss), and without unreasonable interference
with the actions of the Indemnifying Party, to participate in the defense of
Third Party Actions, (y) the Indemnified Party shall not have the right to
assume control of a Third Party Action if the Indemnified Party shall have been
advised by counsel that, under applicable standards of professional
responsibility, a conflict will arise in the event both the Indemnified Party
and the Indemnified Party are represented by the same counsel with respect to
the Third Party Action, in which case such Indemnified Party shall have the
right to be represented by separate counsel with respect to the matters to which
the conflict pertains, and all Losses in connection therewith shall be
reimbursed by the Indemnifying Party from time to time upon demand of the
Indemnified Party; and (z) the Indemnifying Party shall obtain the prior written
consent of the Indemnified Party before entering into any settlement,
compromise, admission or any acknowledgment of the validity of a Third Party
Action or any liability in respect thereof, which consent shall not be
unreasonably withheld; provided, that the Indemnifying Party shall not consent
to the entry of any judgment or enter into any settlement that does not include
a complete release of all claims against each Indemnified Party in respect of
such Third Party Action and any related facts, circumstances or occurrences; and
provided, further, that no consent of the Indemnified Party shall be necessary
if the settlement, compromise, admission or any acknowledgment involves solely
the payment of monetary damages that are paid by the Indemnifying Party.
          (iii) Unless the Indemnifying Party objects in writing to a Direct
Claim within thirty (30) days after receipt of the Claim Notice, such Direct
Claim shall be conclusively deemed to be a liability of the Indemnifying Party
and the Indemnified Party shall be entitled to obtain the appropriate number of
escrowed shares, in accordance with the terms of the Pledge Agreement. If the
Indemnifying Party objects in writing, such dispute shall be resolved in
accordance with Section 19.

-16-



--------------------------------------------------------------------------------



 



          (d) In the event that a Person seeks indemnification in a Third Party
Action covering both matters for which indemnification is and is not covered
hereunder, such Person shall be indemnified only for the Losses covered
hereunder.
          (e) None of the indemnifications contained in this Agreement shall be
applicable with respect to default judgments, confessions of judgment or
settlements entered into by a Person claiming indemnification without the prior
written consent of the Indemnifying Party.
          (f) Notwithstanding the provisions of this Section 9, the Placement
Agent shall not be indemnified for any losses, liabilities or expenses arising
from or out of an alleged violation of federal or state securities Laws unless
(i) there has been a successful adjudication on the merits of each count
involving alleged securities Law violations as to the particular Indemnitee,
(ii) such claims have been dismissed with prejudice on the merits by a court of
competent jurisdiction as to the particular Indemnitee or (iii) a court of
competent jurisdiction approves a settlement of the claims against a particular
Indemnitee and finds that indemnification of the settlement and related costs
should be made.
          (g) In any claim for indemnification for federal or state securities
Law violations, the person seeking indemnification shall place before the court
the position of the SEC and the position of any other applicable state
securities division which requires disclosure with respect to the issue of
indemnification for securities law violations.
          (h) The indemnification provisions of this Agreement shall survive the
termination of this Agreement. The indemnification agreements in this Section 9
shall be in addition to any liability which the Placement Agent may otherwise
have. Nothing contained in this Section 9 or elsewhere in this Agreement shall
be construed as an admission that the Placement Agent is an “underwriter” of the
Units within the meaning of the 1933 Act.
     10. Representations and Agreements to Survive Delivery. All
representations, warranties, covenants, and agreements contained in this
Agreement or contained in certificates or documents delivered pursuant to this
Agreement shall be deemed to be representations, warranties, covenants, and
agreements at the Effective Date (defined below), and shall survive until the
earlier of (i) the termination of the Continuous Offering Period, or (ii) the
termination of this Agreement (with those Sections specified in Section 12
surviving indefinitely).
     11. Effectiveness of Agreement; Term and Termination.
          (a) This Agreement shall become effective at 9:30 a.m., New York time,
on the first full Business Day following the date the Registration Statement
becomes effective with the SEC (the “Effective Date”). Unless terminated earlier
as set forth in the remainder of this Section 11, this Agreement shall terminate
with respect to a Fund at the conclusion of the Continuous Offering Period for
such Fund (with those Sections specified in Section 12 surviving indefinitely).
          (b) The Placement Agent may terminate this Agreement with respect to
the Trust or any Fund(s) upon 30 days’ advance written notice to the applicable
Fund(s), the Trust and the Managing Owner, in the event (i) there has been,
since the respective dates as of which information is given in the Registration
Statement, any material adverse change in the condition, financial or otherwise,
of the applicable Fund(s), the Trust or the Managing Owner which, in the
reasonable judgment of the Placement Agent, renders it inadvisable to proceed
with the Offering;

-17-



--------------------------------------------------------------------------------



 



(ii) the Registration Statement and/or the Prospectus has not been amended
reasonably promptly after written request by the Placement Agent for it to be so
amended because an event has occurred which, in the reasonable opinion of
securities counsel for the Placement Agent, should be set forth in the
Registration Statement or the Prospectus in order to make the statements therein
not misleading; (iii) there has been a general suspension of, or a general
limitation on prices for, trading in commodity futures or option contracts on
commodity exchanges in the United States or other commodities instruments, or
there is any other national or international calamity or crisis in the financial
markets of the United States to the extent that it is determined by the
Placement Agent, in its reasonable discretion, that such limitations would
materially impede the Trust’s or the applicable Fund’s trading activities or
make the offering or delivery of Units impossible or impractical; or (iv) there
has been a declaration of a banking moratorium by federal, New York or Delaware
authorities.
          (c) The Managing Owner, the Trust and/or the Fund(s) (solely with
respect to such Fund(s)) may terminate this Agreement for any or no reason upon
15 days’ advance written notice to the Placement Agent; provided, that in the
event this Agreement is terminated only with respect to certain Funds, this
Agreement shall remain in full force and effect with respect to the remaining
Funds, the Trust and the Managing Owner.
     12. Survival. Notwithstanding that this Agreement shall not become
effective, shall terminate or shall otherwise not be carried out, Sections 3(c),
4, 6(b), 6(c), 6(g), 6(h), 6(i) and 9 through 20 shall survive and remain in
full force and effect.
     13. Limitation of Limited Owner Liability. This Agreement has been made and
executed by and on behalf of the Funds, the Trust and the Managing Owner. The
obligations of the Funds, the Trust and/or the Managing Owner set forth herein
are not binding upon any of the Limited Owners individually but are binding only
upon the assets and property identified herein. No resort shall be had to the
assets of other Funds or the Limited Owners’ assets or personal property, for
the satisfaction of any obligation or claim hereunder.
     14. Subordination of Certain Claims and Rights. Each of the Managing Owner
and the Placement Agent agrees and consents (the “Consent”) to look solely to
the applicable Fund (the “Contracting Fund”) and its assets (the “Contracting
Fund Assets”) for payment. The Contracting Fund Assets include only those funds
and other assets that are paid, held or distributed to the Trust on account of
and for the benefit of the Contracting Fund, including, without limitation,
funds delivered to the Trust for the purchase of Units in a Fund. In furtherance
of the Consent, each of the Managing Owner and the Placement Agent agrees that
any debts, liabilities, obligations, indebtedness, expenses and claims of any
nature and of all kinds and descriptions (collectively, “Claims”) incurred,
contracted for or otherwise existing arising from, related to or in connection
with the Trust and its assets and the Contracting Fund and the Contracting Fund
Assets, shall be subject to the following limitations:
          (a) Except as set forth below, the Claims, if any, of the Managing
Owner and the Placement Agent (the “Subordinated Claims”) incurred, contracted
for or otherwise existing, arising from, related to or in connection with the
Contracting Fund and the Contracting Fund Assets and the assets of the Trust
shall be expressly subordinate and junior in right of payment to any and all
other Claims against the Trust and the Contracting Fund and any of their
respective assets which may arise as a matter of Law or pursuant to any
Contract; provided, however, that bona fide Claims of either the Managing Owner
or the Placement Agent, if any, against the

-18-



--------------------------------------------------------------------------------



 



Contracting Fund shall be pari passu and equal in right of repayment and
distribution with all other bona fide Claims against the Contracting Fund;
          (b) The Managing Owner and the Placement Agent will not take, demand
or receive from any Fund or the Trust or any of their respective assets (other
than the Contracting Fund or its assets) any payment for the Subordinated
Claims, except in accordance with this Section 14;
          (c) Subject to this Section 14, the Claims of the Managing Owner and
the Placement Agent with respect to the Contracting Fund shall only be asserted
and enforceable against the Contracting Fund’s assets and the Managing Owner and
its assets, and shall not be asserted or enforceable for any reason whatsoever
against the assets of any other Fund or the Trust generally;
          (d) If the Claims of the Managing Owner or the Placement Agent against
the Contracting Fund or the Trust are secured in whole or in part, each of the
Managing Owner and the Placement Agent hereby waives (under section 1111(b) of
the Bankruptcy Code (11 U.S.C. § 1111(b)) any right to have any deficiency
Claims (which deficiency Claims may arise in the event such security is
inadequate to satisfy such Claims) treated as unsecured Claims against the Trust
or any other Fund, as the case may be;
          (e) In furtherance of the foregoing, if and to the extent that the
Managing Owner and/or the Placement Agent receive monies in connection with the
Subordinated Claims from a Fund or the Trust (or their respective assets) other
than the Contracting Fund or the Managing Owner and their respective assets and
except as permitted by this Section 14, the Managing Owner and/or the Placement
Agent, as the case may be, shall be deemed to hold such monies in trust and
shall promptly remit such monies to the Fund or the Trust that paid such amounts
for distribution by such Fund or the Trust in accordance with the terms hereof;
and
          (f) The provisions of this Section 14 shall apply at all times
notwithstanding that the Claims are satisfied, and notwithstanding that the
agreements in respect of such Claims are terminated, rescinded or canceled.
     15. Notices. Any notice or other communication required or permitted to be
given hereunder shall be in writing and shall be mailed by certified mail,
return receipt requested, or by Federal Express, Express Mail or similar
overnight delivery or courier service or delivered (in person or by telecopy,
telex or similar telecommunications equipment) against receipt to the party to
whom it is to be given, (i) if to the Managing Owner, the Trust or the Funds, at
1000 Hart Road, Suite 210, Barrington, Illinois 60010, Attention: Chief
Executive Officer; with a copy to: Crowell & Moring LLP, 153 East 53 Street,
31st Floor, New York, New York 10022, Attention: Robert G. Frucht, Esq.; (ii) if
to the Placement Agent, 17 W 727 Butterfield Rd., Oakbrook Terrace, IL 60181,
Attention: The President; or (iii) in either case, to such other address as the
party shall have furnished in writing in accordance with the provisions of this
Section 15. Any notice or other communication given shall be deemed given at the
time of receipt by the intended recipient party thereof.
     16. Binding Agreement. This Agreement shall inure solely to the benefit of,
and shall be binding upon, the Funds, the Trust, the Managing Owner, the
Placement Agent (and solely with respect to indemnification or contribution,
those persons and entities referred to in Section 9 who are entitled to
indemnification or contribution), and their respective successors, and assigns
(which shall not include any prospective subscriber or Subscriber for Units),
and no other Person

-19-



--------------------------------------------------------------------------------



 



shall have or be construed to have any legal or equitable right, remedy, or
claim under or in respect of or by virtue of this Agreement or any provision
herein contained.
     17. Invalidity. If any term or provision in this Agreement shall be held to
be illegal or unenforceable, in whole or in part, under any enactment or rule of
law, such term or provision or part shall to that extent be deemed not to form
part of this Agreement but the enforceability of the remainder of this Agreement
shall not be affected.
     18. Governing Law. This Agreement shall be construed in accordance with the
laws of Delaware, without giving effect to its conflict of law principles.
     19. Consent to Jurisdiction. All disputes arising out of this Agreement and
any document or instrument delivered pursuant to, in connection with or
simultaneously with this Agreement, including the interpretation, breach or
termination of any of the foregoing, shall be resolved exclusively through the
state and Federal courts situated of Delaware. The parties hereby submit to the
exclusive jurisdiction and venue for any such dispute in such courts, as well as
to all appellate courts to which an appeal may be taken from such trial courts.
Each of the parties expressly waives, to the fullest extent permitted by law,
the right to move to dismiss or transfer any action brought in such courts on
the basis of any objection to personal jurisdiction, venue or inconvenient forum
in any of such courts.
     20. Fund Disclaimer. Notwithstanding anything to the contrary contained
herein, the parties hereto acknowledge and agree that the Trust is organized in
series pursuant to Sections 3804(a) and 3806(b)(2) of the Trust Act. As such,
the debts, liabilities, obligations and expenses incurred, contracted for or
otherwise existing with respect to each series of the Trust shall be enforceable
against the assets of such series of the Trust only, and not against the assets
of the Trust generally or the assets of any other series of the Trust or against
the Trustee. There may be several series of the Trust created pursuant to the
Trust Agreement.
     21. Assignment. This Agreement may not be assigned, novated or otherwise
transferred by operation of law or otherwise by any party without the prior
written consent of all of the other parties, which consent shall not be
unreasonably withheld. Any change of control of a party shall be deemed an
assignment of this Agreement that requires the prior written consent of the
other parties. For purposes of this Agreement, “change of control” means any
merger, consolidation, sale of all or substantially all of the assets or sale of
a substantial block of stock, of a party. Any such assignment, novation or
transfer by one party not in accordance with this provision shall be a material
breach of this Agreement and shall be grounds for immediate termination thereof
by the non-breaching parties, in addition to any other remedies that may be
available under this Agreement or at law or in equity to the non-breaching
parties.
     22. Integration. This Agreement constitutes the entire agreement among the
parties hereto pertaining to the subject matter hereof and supersedes all prior
agreements and understandings pertaining thereto.
     23. Counterparts. This Agreement may be executed in several counterparts,
and all so executed shall constitute one agreement, binding on all of the
parties hereto, notwithstanding that all the parties are not signatory to the
original or the same counterpart.
     24. Captions. Section and paragraph captions contained in this Agreement
are inserted only as a matter of convenience and for reference and in no way
define, limit, or extend or describe the scope of this Agreement or the intent
of any provision hereof.

-20-



--------------------------------------------------------------------------------



 



          If the foregoing correctly sets forth the understanding between the
Placement Agent and the Managing Owner and the Trust, please so indicate in the
space provided below for that purpose, whereupon this letter shall constitute a
binding agreement between us.
Yours very truly,

                      BROOKSHIRE RAW MATERIALS (U.S.)
TRUST       BROOKSHIRE RAW MATERIALS
MANAGEMENT, LLC    
 
                   
By:
  Brookshire Raw Materials Management, LLC       By:   /s/ John M. Marshall    
 
  Managing Owner           Name: John M. Marshall    
 
              Title:   Chief Executive Officer and Manager    
By:
  /s/ John M. Marshall            
 
               
 
  Name: John M. Marshall              
 
  Title:   Chief Executive Officer and Manager              

Accepted and agreed as of the date first written above:

                  OAKBROOK INVESTMENT BROKERS, INC.            
 
               
By:
  /s/ Robert G. Stevens            
 
               
 
  Name: Robert G. Stevens            
 
  Title:   President            

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF ADDITIONAL SELLING AGENT AGREEMENT
[On the following pages]

 



--------------------------------------------------------------------------------



 



(BROOKSHIRE LOGO) [y54469y5446901.gif]
1000 Hart Road, Suite 210, Barrington, Illinois 60010
Tel. No. 888-877-2719 Fax No. 416-536-5833
August 29, 2007
Oakbrook Investment Brokers, Inc.
17 W 727 Butterfield Rd.
Oakbrook Terrace, IL 60181
Attention: Robert Stevens

     
Re:
  BROOKSHIRETM RAW MATERIALS (U.S.) TRUST
 
  PLACEMENT AGREEMENT

Ladies and Gentlemen:
     Brookshire Raw Materials Management, LLC, a Delaware limited liability
company (the “Managing Owner”), has caused the formation, on August 17, 2006, of
a statutory trust pursuant to the Delaware Statutory Trust Act (the “Trust
Act”), under the name Brookshire Raw Materials (U.S.) Trust (the “Trust”), for
the purpose of engaging in the speculative trading of commodity futures and
forward contracts. CSC Trust Company of Delaware, a Delaware company (the
“Trustee”), is the trustee of the Trust and has delegated substantially all
responsibility for the management of the Trust’s business and affairs to the
Managing Owner. The Amended and Restated Declaration of Trust and Trust
Agreement dated as of ______ ___, 2007 (the “Trust Agreement”) sets forth the
terms of the Trust. Capitalized terms not defined in this Placement Agreement
have the meanings assigned to such terms in the Registration Statement (as
hereinafter defined) and/or the Trust Agreement.
     The Trust is currently divided into ten series (each, a “Fund”). Units of
beneficial interest (“Units”) will be issued in each such Fund, as more fully
described in the Registration Statement and the Prospectus (as hereinafter
defined). Each Fund will be managed by the Managing Owner, be separately valued
and represent a separate investment portfolio of the Trust.
     The Managing Owner is registered with the Commodity Futures Trading
Commission (the “CFTC”) as a commodity pool operator and a commodity trading
adviser under the Commodity Exchange Act, as amended (the “CE Act”), and is a
member of the National Futures Association (the “NFA”) in such capacity.
     The Managing Owner proposes to offer Units to the public and to sell Units
to subscribers acceptable to the Managing Owner (each, a “Subscriber” and
collectively, the “Subscribers”), upon the terms and subject to the conditions
set forth in this Placement Agreement (the “Agreement”), the Registration
Statement and the Prospectus (the “Offering”). The Offering will begin as soon
as the Placement Agent (as defined below) deems it reasonably

 



--------------------------------------------------------------------------------



 



advisable on or after the Registration Statement is declared effective by the
Securities and Exchange Commission (the “SEC”).
     Oakbrook Investment Brokers, Inc., an Illinois corporation, shall be the
initial placement agent for the Trust (together with any replacement placement
agent, the “Placement Agent”). The Placement Agent may, upon the prior written
approval of the Managing Owner, distribute Units through the use of additional
qualified broker-dealers (each, an “Additional Selling Agent”), pursuant to the
terms of an additional selling agent agreement to be entered into among the
Managing Owner, the Trust and the Additional Selling Agent substantially in the
form attached hereto as Exhibit A (each, an “Additional Selling Agent
Agreement”). The Placement Agent and each Additional Selling Agent approved by
the Managing Owner that has entered into an Additional Selling Agent Agreement
are hereinafter referred to collectively as “Selling Agents.”
     Each Fund desires to raise capital as herein provided through the sale of
Units, and the Placement Agent hereby agrees to use its best efforts to market
Units pursuant to the terms set forth in this Agreement. Accordingly, the
Managing Owner, the Trust and the Placement Agent hereby, intending to be
legally bound, agree as follows:
     1. Representations and Warranties of the Managing Owner. The Managing Owner
represents and warrants to the Placement Agent that:
          (a) A registration statement on Form S-1 for the Trust and the Funds,
and as a part thereof a combined prospectus for all Funds with respect to all of
the Units being offered (which registration statement together with all
amendments thereto, at the time and in the form declared effective by the SEC is
referred to herein as the “Registration Statement,” and which prospectus in
final form, together with all amendments and supplements thereto, is referred to
herein as the “Prospectus”), prepared in accordance with the applicable
requirements of the Securities Act of 1933, as amended (the “1933 Act”), the CE
Act, and the rules, regulations and instructions promulgated under the 1933 Act
and the CE Act, respectively, has been filed with the SEC, the National
Association of Securities Dealers, Inc. (the “NASD”) and the NFA pursuant to the
1933 Act and the CE Act and the rules and regulations promulgated, respectively,
thereunder, as well as the rules and regulations of the NASD and the NFA, in the
form heretofore delivered to the Placement Agent.
          (b) When the Registration Statement becomes effective under the 1933
Act, the Registration Statement and the Prospectus will contain all material
statements and information required to be included therein by the 1933 Act and
the CE Act and the rules and regulations, respectively, thereunder, as well as
the rules and regulations of the NASD and the NFA, and will conform in all
material respects to the requirements of the 1933 Act and the CE Act and the
rules and regulations, respectively, thereunder, as well as the rules and
regulations of the NASD and the NFA, and will not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein (with respect to the
Prospectus, in light of the circumstances in which they were made) not
misleading; provided, however, that no representation and warranty is made with
respect to information furnished in writing to the Trust or the Managing Owner
by the Placement Agent or by any Additional Selling Agent.
          (c) To the knowledge of the Managing Owner, no order (a “Stop Order”)
(i) preventing or suspending the effectiveness of the Registration Statement or
use of the Prospectus

-2-



--------------------------------------------------------------------------------



 



or any amendment or supplement thereto, (ii) refusing to permit the
effectiveness of the Registration Statement, or (iii) suspending the
registration or qualification of any Units, has been issued by the SEC, the
CFTC, the NASD, the NFA, the “blue sky” or securities authority of any state, or
any other federal, state or other governmental agency or body, nor has any of
such authorities instituted or, to the knowledge of the Managing Owner,
threatened to institute, any proceedings with respect to a Stop Order.
          (d) The Trust was duly formed and is validly existing as a statutory
trust in good standing under the Trust Act, with full power and authority, and
all necessary authorizations, approvals and orders of and from all federal,
state and other governmental or regulatory officials and bodies, to carry out
its obligations under this Agreement, its certificate of trust (the “Trust
Certificate”) and the Trust Agreement, and to own its properties and conduct its
business as described in the Prospectus.
          (e) The Managing Owner and each of its principals and employees have,
and will continue to have for so long as it is the Managing Owner, all federal
and state governmental, regulatory, self-regulatory and commodity exchange
approvals and licenses, and the Managing Owner (either by itself or through its
principals and employees) has effected all filings and registrations with
federal and state governmental, regulatory or self-regulatory agencies required
to conduct its business and to act as described in the Registration Statement
and Prospectus or required to perform its or their obligations as described
under the Trust Agreement (including, without limitation, registration as a
commodity pool operator under the Commodity Act and membership in the NFA as a
“commodity pool operator” and as a “commodity trading adviser”), except in each
case as would not be reasonably likely to have a Material Adverse Effect on the
Managing Owner, the Trust or any Fund.
          (f) The Managing Owner is a limited liability company duly formed,
validly existing, and in good standing under the laws of Delaware, with full
power and authority, and all necessary consents, authorizations, approvals,
orders, licenses, certificates, and permits of and from, and declarations and
filings with, all federal, state, local, and other governmental authorities and
all courts and other tribunals, to own, lease, license, and use its properties
and assets and to carry on its business, in all material respects, in the manner
described in the Prospectus. The Managing Owner is duly qualified to do business
and is in good standing in each jurisdiction in which its ownership, leasing,
licensing, or use of property and assets or the conduct of its business makes
such qualification necessary or advisable, except where the failure to be so
qualified would not have a material adverse effect on any of the operations,
business, properties or assets of the Managing Owner.
          (g) Each of the Managing Owner and the Trust has all requisite power
and authority to execute, deliver, and perform its respective obligations under
this Agreement. This Agreement has been duly and validly authorized, executed
and delivered by the Managing Owner and the Trust and constitutes a valid and
binding agreement of each of the foregoing, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
and similar laws affecting creditors’ rights and remedies generally.
          (h) The Managing Owner, the Trust and each Fund has the power and
authority to enter into the contractual obligations and agreements referred to
in the Prospectus (it being understood and agreed that this representation does
not cover this Agreement and the Additional Selling Agent Agreements). None of
(x) the offer and sale of the Units, (y) the execution and delivery of this
Agreement or (z) compliance by the Managing Owner or the Trust

-3-



--------------------------------------------------------------------------------



 



with the provisions of this Agreement, will conflict with, or result in a breach
of any of the terms or provisions of, or result in a default under, (i) any
order of the SEC, the NASD, the CFTC or the NFA; (ii) the Trust Certificate, the
Trust Agreement or the limited liability company agreement of the Managing
Owner; (iii) any indenture, mortgage, deed of trust, loan agreement, other
evidence of indebtedness or other agreement or instrument to which the Trust, a
Fund or the Managing Owner is a party or by which their properties or assets are
bound, except in the case of this clause (iii) of an agreement or instrument
that would not have a material adverse effect on any of the operations,
business, properties or assets of any of the foregoing; or (iv) to their
knowledge, any applicable statute or any order, rule or regulation of any court
or of any federal, state or other governmental or regulatory agency or body
having jurisdiction over the Trust, a Fund or the Managing Owner or any of their
properties; nor will any such actions result in the imposition of any lien,
charge or encumbrance upon any of the property or assets of the Trust, a Fund or
the Managing Owner.
          (i) The offer and sale of Units have been duly authorized by all
necessary action on the part of the Managing Owner and the Trust. The Units to
be offered for sale pursuant to the Offering have been validly authorized and,
when issued and delivered in accordance with this Agreement, will be validly
issued, fully paid and nonassessable, and will constitute valid units of
beneficial interest in the Trust which, when the Registration Statement becomes
effective under the 1933 Act, will conform in all material respects to the
description thereof contained in the Prospectus. The liability of each Limited
Owner will be limited as set forth in the Prospectus and the Trust Agreement,
and no Limited Owner will be subject to personal liability for the debts,
obligations or liabilities of the Trust or the applicable Fund by reason of his
being a Limited Owner other than as described in the Prospectus and the Trust
Agreement.
          (j) No consent, approval, authorization, order, registration or
qualification of or with any court or any federal, state or other governmental
or regulatory agency or body is required for the issuance and sale of Units or
the consummation of the transactions contemplated by this Agreement, except for
the registration of Units under the 1933 Act, submission of the Prospectus to
the SEC, NASD, NFA, the continued registration of the Managing Owner under the
CE Act as a commodity pool operator and commodity trading advisor and membership
by the Managing Owner in the NFA in such capacities, and such consents,
approvals, authorizations, orders, registrations or qualifications as may be
required by securities or state “blue sky” laws in connection with the offer and
sale of Units.
          (k) There is no litigation, arbitration, claim, governmental or other
proceeding or investigation pending, or, to the knowledge of the Managing Owner,
threatened, with respect to the Managing Owner, the Trust or any Fund, or any of
their operations, businesses, properties or assets, except as described in the
Registration Statement or Prospectus or such as would not, if successful, have a
material adverse effect upon the operations, businesses, properties or assets of
the Managing Owner, the Trust or any Fund, as the case may be. None of the
Managing Owner, the Trust or any Fund is in violation in any material respect of
any law, rule, regulation, order, judgment or decree, except as described in the
Registration Statement or Prospectus or as would not have a material adverse
effect upon the operations, business, properties or assets of the Managing
Owner, the Trust or any Fund.
          (l) The Managing Owner is not, nor, to the knowledge of the Managing
Owner, is any other party, in violation or breach of, or in default with respect
to, any material provision of any written contract, agreement, instrument,
lease, license or legally binding

-4-



--------------------------------------------------------------------------------



 



understanding (“Contract”) which is material to the Managing Owner and which
relates to the Trust or the Offering; and each such Contract is in full force
and is the legal, valid, and binding obligation of the Managing Owner and/or the
Trust and is enforceable as to the Managing Owner and/or the Trust in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally.
The Managing Owner has no knowledge that any party to any such Contract has any
current intention of canceling, not renewing or not performing with respect
thereto. The Managing Owner enjoys peaceful and undisturbed possession under all
leased property from which operations related to the Trust or the Offering are
conducted. The Managing Owner is not in violation or breach of, or in default
with respect to, any term of its certificate of formation or operating
agreement.
          (m) When the Registration Statement becomes effective under the 1933
Act, each Contract required to be (i) described in the Registration Statement or
the Prospectus will be properly described therein and (ii) filed as an exhibit
to the Registration Statement will be filed with the SEC as an exhibit to the
Registration Statement.
          (n) The financial statements of the Managing Owner and the Trust
contained in the Registration Statement and the Prospectus have been examined by
an independent registered public accounting firm, as required by the CE Act and
the 1933 Act and the rules and regulations of the CFTC and the SEC,
respectively, and when the Registration Statement becomes effective under the
1933 Act, fairly present in all material respects the financial condition and
the results of operations thereof as of the dates and for the periods therein
specified; and such financial statements have been prepared in accordance with
generally accepted accounting principles in the United States consistently
applied throughout the periods involved; and no other financial statements are
required by Form S-1 to be included in the Registration Statement or the
Prospectus.
          (o) Neither the Managing Owner, nor, to the knowledge of the Managing
Owner, any manager, member, director, officer, agent, employee, or other person
associated with or acting on behalf of the Managing Owner has, directly or
indirectly, (i) used any corporate funds for unlawful contributions, gifts,
entertainment, or other unlawful expenses relating to political activity;
(ii) made any unlawful payment to foreign or domestic government officials or
employees or to foreign or domestic political parties or campaigns from funds of
the Managing Owner; (iii) violated any provision of the Foreign Corrupt
Practices Act of 1977, as amended or (iv) made any bribe, rebate, payoff,
influence payment, kickback, or other unlawful payment.
          (p) Subsequent to the respective dates as of which information is
given in the Registration Statement and the Prospectus, and except as described
in the Registration Statement or Prospectus, the Trust has not (i) issued any
securities or incurred any liability or obligation, primary or contingent, for
borrowed money; (ii) entered into any material transaction not in the ordinary
course of business or (iii) declared or paid any dividend on its capital stock.
          (q) Except as may be set forth in the Registration Statement,
Prospectus, this Agreement or any Additional Selling Agent Agreement, neither
the Trust nor any Fund has incurred any liability for a fee, commission or other
compensation on account of the employment of a broker or finder in connection
with the transactions contemplated by this Agreement.
          (r) Except as contemplated by the Offering, this Agreement or any
Additional Selling Agent Agreement or as may have been waived, no Person has any
right of first refusal,

-5-



--------------------------------------------------------------------------------



 



preemptive right, right to any compensation, or other similar right or option,
in connection with the Offering or this Agreement, or any of the transactions
contemplated hereby or thereby.
          (s) Except as may be set forth in the Registration Statement or
Prospectus or as may have been waived, no Person has the right to require
registration of Units or other securities of the Company upon the filing or
effectiveness of the Registration Statement.
     2. Representations and Warrants of the Placement Agent. The Placement Agent
represents and warrants to the Trust, each Fund and the Managing Owner that:
          (a) It has all necessary corporate power and authority to enter into
this Agreement, to consummate the transactions contemplated by this Agreement,
and to perform its obligations hereunder.
          (b) It is a corporation duly organized and validly existing under the
laws of the State of Illinois; it is duly authorized to execute this Agreement
and to perform its obligations hereunder; and the execution and delivery of this
Agreement, the consummation of the transactions herein contemplated and the
performance of its obligations hereunder, will not violate, conflict with, or
constitute a default under, (i) the organizational documents of the Placement
Agent; (ii) any Contract to which the Placement Agent is a party or by which its
assets are bound or (iii) any judgment, decree, order or, to the knowledge of
the Placement Agent, any statue, rule or regulation, applicable to the Placement
Agent.
          (c) This Agreement has been duly and validly authorized, executed and
delivered by the Placement Agent and is a valid and binding agreement of the
Placement Agent enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally.
          (d) The information contained in the Registration Statement and
Prospectus relating to the Placement Agent is complete and correct and does not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein not misleading.
          (e) It is a member of the NASD, and is in compliance with all material
rules and regulations applicable to the Placement Agent generally and, to its
knowledge, applicable to the Placement Agent’s participation in the Offering,
and it is registered as a broker-dealer under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and under the securities laws of the
states in which Units will be offered or sold by it. It is not subject to any
order or regulation which in any way relates to any violation of law or which
could otherwise preclude it fulfilling its duties contemplated hereby and it has
not committed any act nor is it, its Affiliates or other persons associated with
it the subject of administrative, civil, or criminal actions (so-called “bad
boy” provisions) of any state “blue sky” law.
          (f) It will deliver or cause to be delivered to each prospective
subscriber, prior to any submission by such person of a written offer relating
to the purchase of Units, a copy of the Prospectus, as it may have been most
recently amended or supplemented by the Managing Owner or the Trust.
          (g) In compliance with the NASD Conduct Rules, it will not sell Units
to discretionary accounts without prior specific written approval of the
customer in whose name such account is being maintained.

-6-



--------------------------------------------------------------------------------



 



          (h) It will not take any action which would cause the Offering to
violate the provisions of the 1933 Act, the Exchange Act, the CE Act, the
respective rules and regulations promulgated thereunder, or applicable “blue
sky” laws of any state or jurisdiction.
     3. Offering and Sale of Units.
          (a) Subject to the terms and conditions, and on the basis of the
representations, warranties and covenants set forth in this Agreement, the
Managing Owner, the Trust and each Fund hereby appoint the Placement Agent as
the initial exclusive selling agent with respect to the Offering, and the
Placement Agent agrees to use its best efforts to procure Subscribers for Units
in one or more Initial Funds during the Initial Offering Period and the
Continuous Offering Period on the terms and conditions set forth in the
Prospectus and in the Trust Agreement. For the avoidance of doubt, except for
Units as described in the Prospectus, no other securities (including, but not
limited to, beneficial interests in other commodity pools) that may be offered
by the Trust, any Fund or the Managing Owner, from time to time, shall be
subject to this Agreement, and the Placement Agent shall have no right to
commissions, on-going trailing fees or any other compensation with respect to
such other securities.
          (b) The Placement Agent’s agreement to use its best efforts to find
acceptable Subscribers shall not prevent it from acting as a selling agent or
underwriter for the securities of other issuers, including Affiliates, which may
be offered or sold during the term of this Agreement.
          (c) The Placement Agent shall keep, and make available to the Managing
Owner upon request, a complete ledger in hard copy and computerized form of all
Subscribers, which shall include (i) the exact name, address and social security
or employer identification number of each Subscriber, (ii) the amount invested
by each Subscriber, (iii) the number and type of Units subscribed for by each
Subscriber, and (iv) if there is more than one party to the subscription, the
holding method (e.g., joint tenant, tenants in common, etc.) of the joint
Subscribers.
          (d) The Placement Agent may propose Additional Selling Agents to the
Managing Owner. Each such Additional Selling Agent shall be a member of the
NASD, shall be registered as a broker-dealer under the Exchange Act, and shall
comply with such additional registration requirements as may be required by the
states in which it will market Units. Each Additional Selling Agents shall
distribute Units pursuant to the terms of the applicable Additional Selling
Agent Agreement.
          (e) In recommending to any Person the purchase or sale of Units, the
Placement Agent will (x) use its best efforts to ensure that an investment in
the applicable Fund is a suitable and appropriate investment for such Person, on
the basis of information obtained from such Person concerning his investment
objectives, such Person’s other investments, such Person’s financial situation
and needs, any other information known by the Placement Agent through the review
of its offeree questionnaire completed by such Person and relevant “blue sky”
laws; and (y) maintain in its files for at least six (6) years documents
disclosing the basis upon which the determination of suitability was reached as
to each such Person. The Placement Agent shall review each Subscription
Agreement to ensure it is completed and executed properly (checking, among other
things, the name, address and social security number of the Subscriber). The
Placement Agent shall also make sure that each Subscriber’s check is properly
made payable to the escrow account for the correct amount as provided in the
Subscription Agreement, or that

-7-



--------------------------------------------------------------------------------



 



the applicable wire transfer has been received by the escrow account for the
correct amount as provided in the Subscription Agreement.
          (f) During the period when the Prospectus is required to be delivered
under the 1933 Act, the Placement Agent shall promptly notify the Managing Owner
upon discovery of any material untrue or misleading statement regarding it or
its operations, or of the occurrence of any event or change in circumstances
which would result in there being any material untrue or misleading statement or
a material omission in the Prospectus or Registration Statement regarding it or
its operations, or result in the Prospectus not including all information
relating to the Placement Agent required under applicable rules, regulations or
laws.
          (g) Each party understands and agrees that no subscription will be
deemed final and binding on any new Subscriber until at least five (5) Business
Days after the date the Subscriber receives the Prospectus. In connection
therewith, the Placement Agent agrees to indicate in each Subscription Agreement
submitted to the Managing Owner by the Placement Agent the date on which the
Prospectus was delivered to that Subscriber. The Placement Agent agrees to
ensure that at least five (5) Business Days after the date the Subscriber
receives the Prospectus have passed before the Placement Agent accepts any
Subscription Agreement from such Subscriber.
          (h) During the Initial Offering Period and the Continuous Offering
Period for each Fund, all home offices or branch offices of the Placement Agent
shall forward Subscription Agreements to the Managing Owner no later than noon
of the first Business Day following receipt of an duly completed, executed and
acceptable Subscription Agreement from a Subscriber.
          (i) The Placement Agent shall instruct all subscribers and prospective
subscribers to make checks for subscriptions payable to the order of the Escrow
Agent or to send wire transfers for subscriptions directly to the Escrow Agent,
in each case to the account(s) specified in the Escrow Agreement. Any checks or
wire transfers payable to any other party shall be returned. The Placement Agent
shall promptly, upon receipt of any and all checks, drafts, and money orders
received from prospective subscribers of Units, transmit the same together with
a copy of the executed Subscription Agreement, stating among other things, the
name of the purchaser, current address, and the amount and form (i.e., whether
consideration received was in the form of a check, draft or money order) the of
the investment, to the Escrow Agent by noon of the next Business Day after the
Managing Owner receives the executed Subscription Agreement, which such
Subscription Agreement the Placement Agent shall forward to the Managing Owner
no later than noon of the next Business Day following receipt of the check by
the Placement Agent. Any check returned unpaid to the Escrow Agent shall be
returned to the Placement Agent. The Managing Owner shall accept or reject
subscriptions to the Funds in accordance with the terms of Section 3.04 of the
Trust Agreement. The Managing Owner shall have sole responsibility for
determining whether Persons are qualified to become Limited Owners and for
accepting subscriptions and determining their validity.
     4. Fees and Expenses.
          (a) Subject to the last sentence of Section 4(d), for each sale of
Units by a Selling Agent to a Subscriber that is accepted by the Managing Owner,
the applicable Fund will pay a subscription fee (the “Subscription Fee”) equal
to 0.5% to 3.0% of the gross offering proceeds from such sale which Subscription
Fee shall be negotiated within this range by the

-8-



--------------------------------------------------------------------------------



 



Selling Agent and the Subscriber at the time of the sale of Units by the Selling
Agent to the Subscriber. The Selling Agent shall notify the Managing Owner in
writing regarding the Subscription Fee to be charged to a prospective Subscriber
when the Selling Agent submits the Subscription Agreement for such prospective
Subscriber to the Managing Owner. For the avoidance of doubt, no Subscription
Fee shall be payable in respect of rejected subscriptions. If no Subscription
Fee is indicated on a Subscription Agreement with a Subscriber, the Subscription
Fee will be 3.0% of the gross offering proceeds from such sale.
          (b) The Subscription Fee shall be payable within 30 days after the
later of (i) the date the Managing Owner accepts a subscription and receives the
required written notice regarding the Subscription Fee from the Selling Agent
and (ii) the Initial Closing of the Fund for which Units are being subscribed.
          (c) For each sale of Units by a Selling Agent to a Subscriber that is
accepted by the Managing Owner, the applicable Fund will also pay to such
Selling Agent the Trailing Fee, as and when specified in the Trust Agreement;
provided, that no further Trailing Fees shall be payable from and after such
time as the Trailing Fees theretofore paid in respect of such Units, when added
together with the Subscription Fees paid in respect of such Units, are equal to
or exceed 10% of the purchase price of such Units. Subject to the last sentence
of Section 4(d), a Selling Agent may not waive the Trailing Fee applicable to a
subscription for Units.
          (d) Trailing Fees will be paid to Selling Agents for on-going services
to Limited Owners on a continuous basis which may include, without limitation,
advising Limited Owners of the net asset values of the Trust, of relevant Funds,
and of Units in such Funds; responding to Limited Owners’ inquiries about
monthly statements and annual reports and tax information provided to them;
advising Limited Owners whether to make additional capital contributions to the
Trust or to redeem their Units; assisting with redemptions of Units; providing
information to Limited Owners with respect to futures and forward market
conditions; and providing further services which may be requested by Limited
Owners. Accordingly, a Selling Agent otherwise entitled to Trailing Fees will
not be entitled to receipt thereof for any month during which (i) the Selling
Agent does not provide such ongoing services, or (ii) the Selling Agent or the
registered representative who is otherwise receiving such Trailing Fees is not
properly registered with the CFTC or any other required federal, state or local
entity. No Subscription Fees or Trailing Fees shall be paid on Units sold to the
Managing Owner or any of its members, principals or Affiliates.
          (e) In the event that the offering of Units of any Fund is terminated
prior to the Initial Closing for such Fund, no Selling Agent shall be entitled
to any compensation in connection with the offering of Units of such Fund,
whether or not such Selling Agent shall theretofore have procured Subscribers
for such Fund.
          (f) The Managing Owner and each Selling Agent are each aware of the
limitations imposed by the NASD Rules of Fair Practice on the aggregate
compensation which may be received by a Selling Agent in connection with the
offering and sale of Units. Accordingly, no Selling Agent will in any event
accept Trailing Fees from and after such time as the Trailing Fees theretofore
paid in respect of such Units, when added together with the Subscription Fees
paid in respect of such Units, are equal to or exceed 10% of the purchase price
of such Units.

-9-



--------------------------------------------------------------------------------



 



     5. Covenants of the Managing Owner, the Trust and each Fund. Each of the
Managing Owner, the Trust and each Fund covenant to and agree with the Placement
Agent to:
          (a) Use their respective reasonable best efforts to cause the
Registration Statement to become effective as promptly as possible. If filing of
the Prospectus is required under Rule 424(b) of the Regulations, the Managing
Owner will file the Prospectus, properly completed, pursuant to Rule 424(b) of
the Regulations within the time period prescribed and will provide evidence
satisfactory to the Placement Agent of such timely filing.
          (b) Notify the Placement Agent immediately (i) when the Registration
Statement and any amendment to the Registration Statement becomes effective or
any supplement to the Prospectus is filed, (ii) of the receipt of any further
comments from the SEC, CFTC, NFA or any other federal or state regulatory or
self-regulatory body with respect to the Registration Statement, (iii) of any
request by the SEC, CFTC, NFA or any other federal or state regulatory or
self-regulatory body for any further amendment to the Registration Statement or
any amendment or further supplement to the Prospectus, (iv) of any material
criminal, civil or administrative or investigative proceedings against or
involving the Managing Owner, the Trust or any Fund, (v) of the issuance by the
SEC, CFTC, NFA or any other federal or state regulatory or self-regulatory body
of any order suspending (A) the effectiveness of the Registration Statement
under the 1933 Act, (B) the registration or NFA membership of the Managing Owner
as a “commodity pool operator” or “commodity trading adviser”; or (C) the
registration of Units under the “blue sky” or securities laws of any state or
other jurisdiction, (vi) any order or decree enjoining the offering or the use
of the then-current Prospectus or any promotional material, or (vii) of any
threatened action of the type referred to in clauses (iii) through (vi) of which
the Managing Owner becomes aware. In the event any order of the type referred to
in clause (v) or (vi) is issued, the Managing Owner agrees to use its reasonable
best efforts to attempt to obtain a lifting or rescinding of such order at the
earliest feasible date.
          (c) During the period when the Prospectus is required to be delivered
pursuant to the 1933 Act, comply with all requirements imposed upon them by the
1933 Act, the SEC regulations, the CE Act and the CFTC regulations, as from time
to time in force, so far as necessary to permit the continuance of sales of
Units during such period in accordance with the provisions hereof and as set
forth in the Prospectus.
          (d) If any event shall occur as a result of which it is necessary, in
the reasonable opinion of the Managing Owner, to amend or supplement the
Prospectus (i) to make the Prospectus not materially misleading in the light of
the circumstances existing at the time it is delivered to a Subscriber, or
(ii) to conform with applicable CFTC or SEC regulations, notify the Placement
Agent and promptly prepare and file with the SEC an appropriate amendment or
supplement which will correct such statement or omission or which will effect
such compliance and will use its reasonable best efforts to have any such
amendment declared effective as soon as reasonably possible.
          (e) Deliver or cause to be delivered without charge to the Placement
Agent such number of copies of the Prospectus as may reasonably be requested by
the Placement Agent; and as soon as the Registration Statement or any amendment
thereto becomes effective, or a supplement thereto is filed, to deliver or cause
to be delivered without charge to the Placement Agent two (2) copies of the
Registration Statement or such amendment thereto, including exhibits, as the
case may be, and two (2) copies of any supplement thereto; and to deliver or
cause to be delivered without charge to the Placement Agent such number of
copies of

-10-



--------------------------------------------------------------------------------



 



the Prospectus, the Registration Statement, and amendments and supplements
thereto, if any, without exhibits, as the Placement Agent may reasonably request
for the purposes contemplated by the 1933 Act.
          (f) Endeavor in good faith and in cooperation with the Placement
Agent, at or prior to the time the Registration Statement becomes effective, to
qualify Units for offering and sale under the “blue sky” or securities laws of
such jurisdictions as the Placement Agent may designate and the Managing Owner
shall agree. In each jurisdiction where such qualification shall be effected,
the Managing Owner will, unless the Placement Agent agrees in writing that such
action is not at the time necessary or advisable, file and make such statements
or reports at such times as are or may be required by the laws of such
jurisdiction and will keep all filings current.
          (g) Use its best efforts to keep the Prospectus and the Registration
Statement current and effective by filing post-effective amendments, as
necessary, during the Offering.
          (h) Invest the net proceeds received by it from the Offering in the
manner set forth in the Prospectus.
          (i) Comply with all registration, filing, and reporting requirements
of the Exchange Act which may from time to time be applicable to the Trust.
          (j) Comply with all undertakings contained in the Registration
Statement.
          (k) When and if required, file on a timely basis with the SEC an
appropriate form to register the Units pursuant to Section 12(g) under the
Exchange Act.
     6. Covenants of the Placement Agent. The Placement Agent covenants to and
agrees with the Managing Owner, the Trust and each Fund to:
          (a) Make a best efforts public offering of the Units as soon as the
Placement Agent deems it reasonably advisable on or after the Effective Date (as
defined in Section 11(a)), upon and subject to the terms and conditions
contained in this Agreement and in compliance with all applicable securities
laws, and to perform all of its responsibilities hereunder.
          (b) Preserve the confidentiality of any proprietary or non-public
information or data provided to the Placement Agent by the Managing Owner.
          (c) Fully disclose to prospective subscribers the capacity in which
the Placement Agent is contacting them and the Placement Agent’s relationship
with the Managing Owner.
          (d) Not make an offer to sell or solicit an offer to buy or sell Units
in a state or other jurisdiction until the Managing Owner has notified the
Placement Agent that the Units have been so registered or qualified, or are
exempt from registration or qualification, with the securities authorities in
such state or other jurisdiction.
          (e) Maintain in full force and effect, and cause its personnel
involved in the activities contemplated hereunder to maintain in full force and
effect, all governmental, regulatory and self-regulatory registrations,
approvals, memberships and licenses required to perform its obligations under
this Agreement and to receive compensation therefor (including but

-11-



--------------------------------------------------------------------------------



 



not limited to registration as a broker-dealer with the SEC, membership in the
NASD, registration with the relevant regulatory authority in each state in which
the Selling Agent will solicit prospective subscribers, registration with the
CFTC as an futures commission merchant or introducing broker and membership in
the NFA) during the term of this Agreement and for such time as the Placement
Agent and such personnel shall receive compensation hereunder.
          (f) Comply with the applicable requirements of the 1933 Act (including
the delivery of a Prospectus to each prospective subscriber as required by the
1933 Act), the Exchange Act, the CE Act, the rules and regulations promulgated
thereunder, and the rules and regulations of the NASD, CFTC, and NFA, including,
without limitation (i) determining suitability of a purchase of Units for each
prospective subscriber through the use of an offeree questionnaire,
(ii) obtaining a written agreement from each prospective subscriber to purchase
Units setting forth the identity and quantity of the Units to be purchased and
(iii) delivering a Prospectus to a prospective subscriber at least five
(5) Business Days prior to any purchase of Units.
          (g) Not, and not permit any Person acting on its behalf to,
(i) provide any information or make any representations relating to the Managing
Owner, any Fund, the Trust or the Offering other than as contained in the
Prospectus, or (ii) state that it is authorized to act as agent for the Managing
Owner, any Fund or the Trust for any purpose other than as expressly set forth
in this Agreement.
          (h) Not take any of the following actions against the Trust or any
Fund: (1) seek a decree or order by a court having jurisdiction in the premises
(A) for relief in respect of the Trust or any Fund in an involuntary case or
proceeding under the United States Bankruptcy Code or any other federal or state
bankruptcy, insolvency, reorganization, rehabilitation, liquidation or similar
law, or (B) adjudging the Trust or any Fund bankrupt or insolvent, or seeking
reorganization, rehabilitation, liquidation, arrangement, adjustment or
composition of or in respect of the Trust or any Fund under the United States
Bankruptcy Code or any other applicable federal or state law, or appointing a
custodian, receiver, liquidator, assignee, trustee, sequestrator (or other
similar official) of the Trust or any Fund or of any substantial part of any of
their respective properties, or ordering the winding up or liquidation of any of
its affairs; (2) seek a petition for relief, reorganization or to take advantage
of any law referred to in the preceding clause; or (3) file an involuntary
petition for bankruptcy (collectively, a “Bankruptcy or Insolvency Action”).
          (i) For any obligations due and owing to it by any Fund, look solely
and exclusively to the assets of such Fund or the Managing Owner (solely to the
extent of the General Units owned by the Managing Owner in such Fund), if the
Managing Owner has liability in its capacity as Managing Owner, to satisfy the
Placement Agent’s claims, and not seek to attach or otherwise assert a claim
against the other assets of the Trust or any other Fund, whether or not there is
a Bankruptcy or Insolvency Action taken. The parties agree that this provision
will survive the termination of this Agreement, whether terminated in a
Bankruptcy or Insolvency Action or otherwise.
     7. Compliance with NASD Rules and General Laws.
          (a) It is understood that the Placement Agent has no commitment with
regard to the sale of Units other than to use its best efforts and to comply
with the provisions of this Agreement and the Trust Agreement. In connection
with the offer, sale and distribution of Units, the Selling Agent represents and
warrants that it will comply fully with all applicable laws and

-12-



--------------------------------------------------------------------------------



 



regulations, and the rules, policy statements and interpretations of the SEC,
the NASD, the CFTC, the NFA, state securities administrators and any other
regulatory or self-regulatory body. In particular, and not by way of limitation,
the Placement Agent represents and warrants that it is familiar with Rule 2810
of the NASD Conduct Rules and that it will comply fully with all the terms
thereof in connection with the Offering and sale of Units. The Placement Agent
will not execute any sales of Units from a discretionary account over which it
has control without prior written approval of the customer in whose name such
discretionary account is being maintained.
          (b) The Placement Agent agrees not to recommend the purchase of Units
to any Person unless the Placement Agent shall have reasonable grounds to
believe, on the basis of information obtained from the Person concerning, among
other things, the Person’s investment objectives, other investments, financial
situation and needs, that: (1) (to the extent relevant for the purposes of
Rule 2810 and giving due consideration to the fact that the Trust and each Fund
is in no respects a “tax shelter”) the Person is or will be in a financial
position appropriate to enable the Person to realize to a significant extent the
benefits of the applicable Fund, including the tax benefits (if any) described
in the Prospectus; (2) the Person has a fair market net worth sufficient to
sustain the risks inherent in participating in the applicable Fund; (3) the
Person satisfies the requirements to become a Subscriber on the basis set forth
in the Prospectus, the Subscription Agreement and the state suitability
requirements contained therein; (4) acceptance of the Person’s subscription will
not otherwise breach any laws, rules and regulations designed to avoid money
laundering applicable to either the Selling Agent, the Managing Owner, the Trust
and each Fund; and (5) the Units are otherwise a suitable investment for the
Person. The Placement Agent agrees to maintain such records as are required by
the applicable rules of the NASD, SEC, CFTC and the NFA for purposes of
determining investor suitability for the time periods otherwise required by the
SEC, NASD, CFTC and NFA. In connection with making the foregoing representations
and warranties, the Placement Agent further represents and warrants that it has,
among other things, examined the Prospectus including, without limitation the
sections listed below and obtained such additional information from the Managing
Owner regarding the information set forth thereunder as the Placement Agent has
deemed necessary or appropriate to determine whether the Prospectus adequately
and accurately discloses all material facts relating to an investment in the
applicable Funds and provides an adequate basis to Persons for evaluating an
investment in the Units: “RISK FACTORS”; “BREAK-EVEN ANALYSIS”; “DESCRIPTION OF
THE TRUST, TRUSTEE, MANAGING OWNER AND AFFILIATES”; “OTHER PRIVATE ACCOUNTS AND
POOLS”; “MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS
OF OPERATIONS”; “ACTUAL AND POTENTIAL CONFLICTS OF INTEREST”; “CERTAIN
RELATIONSHIPS AND RELATED TRANSACTIONS”; “FEES AND EXPENSES”; “THE OFFERING”;
“WHO MAY SUBSCRIBE”; “SUMMARY OF MATERIAL AGREEMENTS”; and “MATERIAL U.S.
FEDERAL INCOME TAX CONSIDERATIONS.”
In connection with making the representations and warranties set forth in this
section, the Placement Agent has not relied on inquiries made by or on behalf of
any other parties.
          (c) The Placement Agent agrees to inform all prospective subscribers
of Units of all pertinent facts relating to the liquidity and marketability of
Units as set forth in the Prospectus.
          (d) The Placement Agent represents and warrants that it is familiar
with Rule 2710 of the NASD Conduct Rules and covenants and agrees with the
Trust, each Fund and the

-13-



--------------------------------------------------------------------------------



 



Managing Owner that it will comply fully with all the terms thereof in
connection with the Offering and sale of the Units.
          (e) The Placement Agent represents, warrants and covenants that it:
(1) maintains anti-money laundering policies and procedures that comply with the
Bank Secrecy Act of 1970, as amended, and applicable federal anti-money
laundering regulations, including policies and procedures to verify the identity
of prospective subscribers (“AML Laws, Regulations and Policies”); (2) complies
with AML Laws, Regulations and Policies; (3) will promptly deliver to the
Managing Owner, to the extent permitted by applicable law, notice of any AML
Laws, Regulations and Policies violation, suspicious activity, suspicious
activity investigation or filed suspicious activity report that relates to any
prospective subscriber for Units; and (4) will cooperate with the Managing Owner
and deliver information reasonably requested by the Managing Owner concerning
Subscribers that purchased Units sold by the Placement Agent necessary for the
Managing Owner or the Trust to comply with AML Laws, Regulations and Policies.
          (f) The Placement Agent agrees that the Managing Owner has not
assumed, nor will it assume, any responsibility or obligation concerning the
Placement Agent’s right to act as broker-dealer with respect to the Units in any
jurisdiction.
     8. Conditions of Placement Agent’s Obligations.
          (a) The obligations of the Placement Agent to undertake the placement
of Units as provided herein shall be subject (unless waived by the Placement
Agent) to the continuing accuracy of the representations and warranties of the
Managing Owner, the Trust and the Funds contained herein, to the performance by
the Managing Owner, the Trust and the Funds of their respective obligations
hereunder and to the following conditions:
          (i) The Registration Statement shall have become effective, and the
Placement Agent shall have received notice thereof; no Stop Order suspending the
effectiveness of the Registration Statement shall have been issued and no
proceeding for that or any similar purpose shall have been initiated or
threatened by the SEC, the NASD, the NFA, or the CFTC; and all requests for
additional information on the part of the SEC, the NASD, the NFA and the CFTC,
shall have been complied with to the reasonable satisfaction of the Placement
Agent and its counsel; and
          (ii) The NASD, upon review of the terms of the Offering, shall not
have objected to the Placement Agent’s participation in the Offering or its
compensation therefrom.
          (b) The occurrence of the Initial Closing shall be subject (unless
waived by the Placement Agent) to the continuing accuracy of the representations
and warranties of the Managing Owner, the Trust and the Funds contained herein
as of and through the Initial Closing, to the performance by the Managing Owner,
the Trust and the Funds of their respective obligations hereunder as of and
through the Initial Closing and to the following conditions:
          (i) As of the Initial Closing, the Placement Agent shall have received
a certificate of the chief executive officer and of the chief financial officer
of the Managing Owner, dated the Initial Closing, to the effect that as of the
date of this Agreement and as of the Initial Closing, the representations and
warranties of the Managing Owner contained herein were and are accurate, except
as disclosed therein, and

-14-



--------------------------------------------------------------------------------



 



that as of the Initial Closing, the obligations to be performed by the Managing
Owner and the Trust hereunder on or prior thereto have been fully performed,
except as disclosed therein; and
          (ii) The issuance, sale and delivery of Units shall have been made in
a manner reasonably satisfactory in form and substance to the Placement Agent
and its counsel.
     9. Indemnification and Contribution.
          (a) The Placement Agent shall not be liable to any Fund, the Trust,
the Trustee or the Managing Owner for any loss, liability, claim, damage,
expense, fine, penalty, cost or expense (including, without limitation,
attorneys’ and accountants’ fees and disbursements), judgment and/or amount paid
in settlement (collectively, “Losses”) caused by any act or omission of the
Placement Agent in connection with the performance of services under this
Agreement, except as a result of (1) acts or omissions to act on the part of the
Placement Agent or the officers, directors, shareholders, principals, members,
employees, agents or Affiliates (collectively, the “Principals and Affiliates”)
of the Placement Agent which constitute negligence or misconduct, or (2) any
breach of any of the representations, warranties, covenants or agreements of the
Placement Agent in this Agreement. The Placement Agent hereby agrees to
indemnify and hold harmless each Fund, the Trust, the Trustee, the Managing
Owner and the Principals and Affiliates of each of the foregoing from and
against all Losses incurred by any of them arising out of or based upon any
matter for which the Placement Agent is liable under this Section 9(a).
          (b) The Managing Owner and each Fund, solely out of the Contracting
Fund Assets (as defined below in Section 14), hereby agrees indemnify and hold
harmless the Placement Agent and its Principals and Affiliates from and against
any and all Losses to which such Persons may become subject arising out of or in
connection with (i) this Agreement, (ii) the transactions contemplated hereby or
(iii) the fact that the Placement Agent is or was a selling agent of the Trust
and the Funds, in each case arising out of or based upon (1) any untrue
statement of material fact contained in this Agreement, the Registration
Statement, the Prospectus or any application or written communication executed
by the Managing Owner or the Trust filed in any jurisdiction in order to qualify
Units under the securities laws thereof (collectively, the “Documents”), (2) any
omission from the Documents of a material fact required to be stated therein or
necessary to make the statements therein not misleading, or (3) any breach of
any representation, warranty, covenant or agreement made by the Managing Owner,
the Trust or any Fund in this Agreement, except to the extent that any such
Losses arise out of, relate to, or are based upon any matter (x) for which the
Placement Agent would be liable under Section 9(a) or (y) relating to an
Additional Selling Agent or an Additional Selling Agent Agreement. For the sake
of clarity, if a claim for indemnification relates to a specific Fund, such
Fund, and no other Fund, shall be responsible for indemnifying the Placement
Agent and its Principals and Affiliates in accordance with this Section 9(b).
          (c) Indemnification Procedure. The Person(s) making a claim for
indemnification under this Section 9 is/are referred to herein as the
“Indemnified Party” and the Person(s) against whom such claims are asserted
under this Section 9 is/are referred to herein as the “Indemnifying Party.” All
claims by an Indemnified Party shall be asserted and resolved as follows

-15-



--------------------------------------------------------------------------------



 



          (i) In the event that (A) any claim for which an Indemnifying Party
would be liable to an Indemnified Party hereunder is asserted against or sought
to be collected from such Indemnified Party by a third party (a “Third Party
Action”) or (B) any Indemnified Party hereunder should have a claim against any
Indemnifying Party hereunder which does not involve a claim being asserted
against or sought to be collected from it by a third party (a “Direct Action”),
the Indemnified Party shall with reasonable promptness notify in writing the
Indemnifying Party of such claim, specifying, to the extent then known to the
Indemnified Party, the basis on which the claim for indemnification is made, the
facts giving rise to or the alleged basis of the claim, and the amount (which
may be estimated) of claim liability (a “Claim Notice”), together with a copy of
the document (if any) by or in which the Third Party Action is commenced or
asserted; provided, that any failure to give such notice shall not constitute a
waiver of any rights of the Indemnified Party except to the extent the rights of
the Indemnifying Party are actually prejudiced as result of such delay or lack
of detail.
          (ii) Within thirty (30) days after receipt of a Claim Notice, the
Indemnifying Party may (A) by giving written notice thereof to the Indemnified
Party, elect to assume the defense of such Third Party Action at its sole cost
and expense or (B) object to the claim for indemnification set forth in the
Claim Notice. The Indemnifying Party shall have the right to assume control of
the defense of or settle or otherwise dispose of such Third Party Action on such
terms as the Indemnifying Party deems appropriate; provided, however, that
(x) the Indemnified Party shall be entitled, at its own expense (which such
expense shall not be deemed to be a Loss), and without unreasonable interference
with the actions of the Indemnifying Party, to participate in the defense of
Third Party Actions, (y) the Indemnified Party shall not have the right to
assume control of a Third Party Action if the Indemnified Party shall have been
advised by counsel that, under applicable standards of professional
responsibility, a conflict will arise in the event both the Indemnified Party
and the Indemnified Party are represented by the same counsel with respect to
the Third Party Action, in which case such Indemnified Party shall have the
right to be represented by separate counsel with respect to the matters to which
the conflict pertains, and all Losses in connection therewith shall be
reimbursed by the Indemnifying Party from time to time upon demand of the
Indemnified Party; and (z) the Indemnifying Party shall obtain the prior written
consent of the Indemnified Party before entering into any settlement,
compromise, admission or any acknowledgment of the validity of a Third Party
Action or any liability in respect thereof, which consent shall not be
unreasonably withheld; provided, that the Indemnifying Party shall not consent
to the entry of any judgment or enter into any settlement that does not include
a complete release of all claims against each Indemnified Party in respect of
such Third Party Action and any related facts, circumstances or occurrences; and
provided, further, that no consent of the Indemnified Party shall be necessary
if the settlement, compromise, admission or any acknowledgment involves solely
the payment of monetary damages that are paid by the Indemnifying Party.
          (iii) Unless the Indemnifying Party objects in writing to a Direct
Claim within thirty (30) days after receipt of the Claim Notice, such Direct
Claim shall be conclusively deemed to be a liability of the Indemnifying Party
and the Indemnified Party shall be entitled to obtain the appropriate number of
escrowed shares, in accordance with the terms of the Pledge Agreement. If the
Indemnifying Party objects in writing, such dispute shall be resolved in
accordance with Section 19.

-16-



--------------------------------------------------------------------------------



 



          (d) In the event that a Person seeks indemnification in a Third Party
Action covering both matters for which indemnification is and is not covered
hereunder, such Person shall be indemnified only for the Losses covered
hereunder.
          (e) None of the indemnifications contained in this Agreement shall be
applicable with respect to default judgments, confessions of judgment or
settlements entered into by a Person claiming indemnification without the prior
written consent of the Indemnifying Party.
          (f) Notwithstanding the provisions of this Section 9, the Placement
Agent shall not be indemnified for any losses, liabilities or expenses arising
from or out of an alleged violation of federal or state securities Laws unless
(i) there has been a successful adjudication on the merits of each count
involving alleged securities Law violations as to the particular Indemnitee,
(ii) such claims have been dismissed with prejudice on the merits by a court of
competent jurisdiction as to the particular Indemnitee or (iii) a court of
competent jurisdiction approves a settlement of the claims against a particular
Indemnitee and finds that indemnification of the settlement and related costs
should be made.
          (g) In any claim for indemnification for federal or state securities
Law violations, the person seeking indemnification shall place before the court
the position of the SEC and the position of any other applicable state
securities division which requires disclosure with respect to the issue of
indemnification for securities law violations.
          (h) The indemnification provisions of this Agreement shall survive the
termination of this Agreement. The indemnification agreements in this Section 9
shall be in addition to any liability which the Placement Agent may otherwise
have. Nothing contained in this Section 9 or elsewhere in this Agreement shall
be construed as an admission that the Placement Agent is an “underwriter” of the
Units within the meaning of the 1933 Act.
     10. Representations and Agreements to Survive Delivery. All
representations, warranties, covenants, and agreements contained in this
Agreement or contained in certificates or documents delivered pursuant to this
Agreement shall be deemed to be representations, warranties, covenants, and
agreements at the Effective Date (defined below), and shall survive until the
earlier of (i) the termination of the Continuous Offering Period, or (ii) the
termination of this Agreement (with those Sections specified in Section 12
surviving indefinitely).
     11. Effectiveness of Agreement; Term and Termination.
          (a) This Agreement shall become effective at 9:30 a.m., New York time,
on the first full Business Day following the date the Registration Statement
becomes effective with the SEC (the “Effective Date”). Unless terminated earlier
as set forth in the remainder of this Section 11, this Agreement shall terminate
with respect to a Fund at the conclusion of the Continuous Offering Period for
such Fund (with those Sections specified in Section 12 surviving indefinitely).
          (b) The Placement Agent may terminate this Agreement with respect to
the Trust or any Fund(s) upon 30 days’ advance written notice to the applicable
Fund(s), the Trust and the Managing Owner, in the event (i) there has been,
since the respective dates as of which information is given in the Registration
Statement, any material adverse change in the condition, financial or otherwise,
of the applicable Fund(s), the Trust or the Managing Owner which, in the
reasonable judgment of the Placement Agent, renders it inadvisable to proceed
with the Offering;

-17-



--------------------------------------------------------------------------------



 



(ii) the Registration Statement and/or the Prospectus has not been amended
reasonably promptly after written request by the Placement Agent for it to be so
amended because an event has occurred which, in the reasonable opinion of
securities counsel for the Placement Agent, should be set forth in the
Registration Statement or the Prospectus in order to make the statements therein
not misleading; (iii) there has been a general suspension of, or a general
limitation on prices for, trading in commodity futures or option contracts on
commodity exchanges in the United States or other commodities instruments, or
there is any other national or international calamity or crisis in the financial
markets of the United States to the extent that it is determined by the
Placement Agent, in its reasonable discretion, that such limitations would
materially impede the Trust’s or the applicable Fund’s trading activities or
make the offering or delivery of Units impossible or impractical; or (iv) there
has been a declaration of a banking moratorium by federal, New York or Delaware
authorities.
          (c) The Managing Owner, the Trust and/or the Fund(s) (solely with
respect to such Fund(s)) may terminate this Agreement for any or no reason upon
15 days’ advance written notice to the Placement Agent; provided, that in the
event this Agreement is terminated only with respect to certain Funds, this
Agreement shall remain in full force and effect with respect to the remaining
Funds, the Trust and the Managing Owner.
     12. Survival. Notwithstanding that this Agreement shall not become
effective, shall terminate or shall otherwise not be carried out, Sections 3(c),
4, 6(b), 6(c), 6(g), 6(h), 6(i) and 9 through 20 shall survive and remain in
full force and effect.
     13. Limitation of Limited Owner Liability. This Agreement has been made and
executed by and on behalf of the Funds, the Trust and the Managing Owner. The
obligations of the Funds, the Trust and/or the Managing Owner set forth herein
are not binding upon any of the Limited Owners individually but are binding only
upon the assets and property identified herein. No resort shall be had to the
assets of other Funds or the Limited Owners’ assets or personal property, for
the satisfaction of any obligation or claim hereunder.
     14. Subordination of Certain Claims and Rights. Each of the Managing Owner
and the Placement Agent agrees and consents (the “Consent”) to look solely to
the applicable Fund (the “Contracting Fund”) and its assets (the “Contracting
Fund Assets”) for payment. The Contracting Fund Assets include only those funds
and other assets that are paid, held or distributed to the Trust on account of
and for the benefit of the Contracting Fund, including, without limitation,
funds delivered to the Trust for the purchase of Units in a Fund. In furtherance
of the Consent, each of the Managing Owner and the Placement Agent agrees that
any debts, liabilities, obligations, indebtedness, expenses and claims of any
nature and of all kinds and descriptions (collectively, “Claims”) incurred,
contracted for or otherwise existing arising from, related to or in connection
with the Trust and its assets and the Contracting Fund and the Contracting Fund
Assets, shall be subject to the following limitations:
          (a) Except as set forth below, the Claims, if any, of the Managing
Owner and the Placement Agent (the “Subordinated Claims”) incurred, contracted
for or otherwise existing, arising from, related to or in connection with the
Contracting Fund and the Contracting Fund Assets and the assets of the Trust
shall be expressly subordinate and junior in right of payment to any and all
other Claims against the Trust and the Contracting Fund and any of their
respective assets which may arise as a matter of Law or pursuant to any
Contract; provided, however, that bona fide Claims of either the Managing Owner
or the Placement Agent, if any, against the

-18-



--------------------------------------------------------------------------------



 



Contracting Fund shall be pari passu and equal in right of repayment and
distribution with all other bona fide Claims against the Contracting Fund;
          (b) The Managing Owner and the Placement Agent will not take, demand
or receive from any Fund or the Trust or any of their respective assets (other
than the Contracting Fund or its assets) any payment for the Subordinated
Claims, except in accordance with this Section 14;
          (c) Subject to this Section 14, the Claims of the Managing Owner and
the Placement Agent with respect to the Contracting Fund shall only be asserted
and enforceable against the Contracting Fund’s assets and the Managing Owner and
its assets, and shall not be asserted or enforceable for any reason whatsoever
against the assets of any other Fund or the Trust generally;
          (d) If the Claims of the Managing Owner or the Placement Agent against
the Contracting Fund or the Trust are secured in whole or in part, each of the
Managing Owner and the Placement Agent hereby waives (under section 1111(b) of
the Bankruptcy Code (11 U.S.C. § 1111(b)) any right to have any deficiency
Claims (which deficiency Claims may arise in the event such security is
inadequate to satisfy such Claims) treated as unsecured Claims against the Trust
or any other Fund, as the case may be;
          (e) In furtherance of the foregoing, if and to the extent that the
Managing Owner and/or the Placement Agent receive monies in connection with the
Subordinated Claims from a Fund or the Trust (or their respective assets) other
than the Contracting Fund or the Managing Owner and their respective assets and
except as permitted by this Section 14, the Managing Owner and/or the Placement
Agent, as the case may be, shall be deemed to hold such monies in trust and
shall promptly remit such monies to the Fund or the Trust that paid such amounts
for distribution by such Fund or the Trust in accordance with the terms hereof;
and
          (f) The provisions of this Section 14 shall apply at all times
notwithstanding that the Claims are satisfied, and notwithstanding that the
agreements in respect of such Claims are terminated, rescinded or canceled.
     15. Notices. Any notice or other communication required or permitted to be
given hereunder shall be in writing and shall be mailed by certified mail,
return receipt requested, or by Federal Express, Express Mail or similar
overnight delivery or courier service or delivered (in person or by telecopy,
telex or similar telecommunications equipment) against receipt to the party to
whom it is to be given, (i) if to the Managing Owner, the Trust or the Funds, at
1000 Hart Road, Suite 210, Barrington, Illinois 60010, Attention: Chief
Executive Officer; with a copy to: Crowell & Moring LLP, 153 East 53 Street,
31st Floor, New York, New York 10022, Attention: Robert G. Frucht, Esq.; (ii) if
to the Placement Agent, 17 W 727 Butterfield Rd., Oakbrook Terrace, IL 60181,
Attention: The President; or (iii) in either case, to such other address as the
party shall have furnished in writing in accordance with the provisions of this
Section 15. Any notice or other communication given shall be deemed given at the
time of receipt by the intended recipient party thereof.
     16. Binding Agreement. This Agreement shall inure solely to the benefit of,
and shall be binding upon, the Funds, the Trust, the Managing Owner, the
Placement Agent (and solely with respect to indemnification or contribution,
those persons and entities referred to in Section 9 who are entitled to
indemnification or contribution), and their respective successors, and assigns
(which shall not include any prospective subscriber or Subscriber for Units),
and no other Person

-19-



--------------------------------------------------------------------------------



 



shall have or be construed to have any legal or equitable right, remedy, or
claim under or in respect of or by virtue of this Agreement or any provision
herein contained.
     17. Invalidity. If any term or provision in this Agreement shall be held to
be illegal or unenforceable, in whole or in part, under any enactment or rule of
law, such term or provision or part shall to that extent be deemed not to form
part of this Agreement but the enforceability of the remainder of this Agreement
shall not be affected.
     18. Governing Law. This Agreement shall be construed in accordance with the
laws of Delaware, without giving effect to its conflict of law principles.
     19. Consent to Jurisdiction. All disputes arising out of this Agreement and
any document or instrument delivered pursuant to, in connection with or
simultaneously with this Agreement, including the interpretation, breach or
termination of any of the foregoing, shall be resolved exclusively through the
state and Federal courts situated of Delaware. The parties hereby submit to the
exclusive jurisdiction and venue for any such dispute in such courts, as well as
to all appellate courts to which an appeal may be taken from such trial courts.
Each of the parties expressly waives, to the fullest extent permitted by law,
the right to move to dismiss or transfer any action brought in such courts on
the basis of any objection to personal jurisdiction, venue or inconvenient forum
in any of such courts.
     20. Fund Disclaimer. Notwithstanding anything to the contrary contained
herein, the parties hereto acknowledge and agree that the Trust is organized in
series pursuant to Sections 3804(a) and 3806(b)(2) of the Trust Act. As such,
the debts, liabilities, obligations and expenses incurred, contracted for or
otherwise existing with respect to each series of the Trust shall be enforceable
against the assets of such series of the Trust only, and not against the assets
of the Trust generally or the assets of any other series of the Trust or against
the Trustee. There may be several series of the Trust created pursuant to the
Trust Agreement.
     21. Assignment. This Agreement may not be assigned, novated or otherwise
transferred by operation of law or otherwise by any party without the prior
written consent of all of the other parties, which consent shall not be
unreasonably withheld. Any change of control of a party shall be deemed an
assignment of this Agreement that requires the prior written consent of the
other parties. For purposes of this Agreement, “change of control” means any
merger, consolidation, sale of all or substantially all of the assets or sale of
a substantial block of stock, of a party. Any such assignment, novation or
transfer by one party not in accordance with this provision shall be a material
breach of this Agreement and shall be grounds for immediate termination thereof
by the non-breaching parties, in addition to any other remedies that may be
available under this Agreement or at law or in equity to the non-breaching
parties.
     22. Integration. This Agreement constitutes the entire agreement among the
parties hereto pertaining to the subject matter hereof and supersedes all prior
agreements and understandings pertaining thereto.
     23. Counterparts. This Agreement may be executed in several counterparts,
and all so executed shall constitute one agreement, binding on all of the
parties hereto, notwithstanding that all the parties are not signatory to the
original or the same counterpart.
     24. Captions. Section and paragraph captions contained in this Agreement
are inserted only as a matter of convenience and for reference and in no way
define, limit, or extend or describe the scope of this Agreement or the intent
of any provision hereof.

-20-



--------------------------------------------------------------------------------



 



          If the foregoing correctly sets forth the understanding between the
Placement Agent and the Managing Owner and the Trust, please so indicate in the
space provided below for that purpose, whereupon this letter shall constitute a
binding agreement between us.
Yours very truly,

                                  BROOKSHIRE RAW MATERIALS (U.S.)
TRUST       BROOKSHIRE RAW MATERIALS MANAGEMENT, LLC       By:   Brookshire Raw
Materials Management, LLC       By:   /s/ John M. Marshall         Managing
Owner           Name:   John M. Marshall                         Title:   Chief
Executive Officer and Manager         By:   /s/ John M. Marshall                
                                 
 
      Name:   John M. Marshall                    
 
      Title:   Chief Executive Officer and Manager                    

          Accepted and agreed as of the date first written above:

OAKBROOK INVESTMENT BROKERS, INC.
      By:   /s/ Robert G. Stevens         Name:   Robert G. Stevens       
Title:   President     

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
FORM OF ADDITIONAL SELLING AGENT AGREEMENT
[On the following pages]

 



--------------------------------------------------------------------------------



 



(BROOKSHIRE LOGO) [y54469y5446901.gif]
1000 Hart Road, Suite 210, Barrington, Illinois 60010
Tel. No. 888-877-2719 Fax No. 416-536-5833
                                        , 2007
Oakbrook Investment Brokers, Inc.
17 W 727 Butterfield Rd.
Oakbrook Terrace, IL 60181

Attention: •

Re:   BROOKSHIRETM RAW MATERIALS (U.S.) TRUST          SELLING AGENT AGREEMENT

Ladies and Gentlemen:
          Brookshire Raw Materials Management, LLC, a Delaware limited liability
company (the “Managing Owner”), has caused the formation, on August 17, 2006, of
a statutory trust pursuant to the Delaware Statutory Trust Act (the “Trust
Act”), under the name Brookshire Raw Materials (U.S.) Trust (the “Trust”), for
the purpose of engaging in the speculative trading of commodity futures and
forward contracts. CSC Trust Company of Delaware, a Delaware company (the
“Trustee”), is the trustee of the Trust and has delegated substantially all
responsibility for the management of the Trust’s business and affairs to the
Managing Owner. The Amended and Restated Declaration of Trust and Trust
Agreement dated as of                 , 2007 (the “Trust Agreement”) sets forth
the terms of the Trust. Capitalized terms not defined in this Agreement have the
meanings assigned to such terms in the Registration Statement (as hereinafter
defined) and/or the Trust Agreement.
     The Trust is currently divided into ten series (each, a “Fund”). Units of
beneficial interest (“Units”) will be issued in each such Fund, as more fully
described in the Registration Statement and the Prospectus (as hereinafter
defined). Each Fund will be managed by the Managing Owner, be separately valued
and represent a separate investment portfolio of the Trust.
     The Managing Owner is registered with the Commodity Futures Trading
Commission (the “CFTC”) as a commodity pool operator and a commodity trading
adviser under the Commodity Exchange Act, as amended (the “CE Act”), and is a
member of the National Futures Association (the “NFA”) in such capacity.
     The Managing Owner proposes to offer Units to the public and to sell Units
to subscribers acceptable to the Managing Owner (each, a “Subscriber” and
collectively, the “Subscribers”), upon the terms and subject to the conditions
set forth in this Placement Agreement (the “Agreement”), the Registration
Statement and the Prospectus (the “Offering”). The Offering will begin as soon
as the Placement Agent (as defined below) deems it reasonably

 



--------------------------------------------------------------------------------



 



advisable on or after the Registration Statement is declared effective by the
Securities and Exchange Commission (the “SEC”).
     Oakbrook Investment Brokers, Inc., an Illinois corporation, has been
appointed as the initial placement agent for the Trust (together with any
replacement placement agent, the “Placement Agent”) pursuant to a placement
agent agreement dated as of                 , 2007 (the “Placement Agent
Agreement”). The Placement Agent has nominated [                    ] to act as
a non-exclusive selling agent for distribution of Units (a “Selling Agent”), and
the Managing Owner hereby wishes to appoint [               ] to act as Selling
Agent, pursuant to the terms of this selling agent agreement (this “Agreement”).
     Each Fund desires to raise capital as herein provided through the sale of
Units, and the Selling Agent hereby agrees to use its best efforts to market
Units pursuant to the terms set forth in this Agreement. Accordingly, the
Managing Owner, the Trust and the Selling Agent hereby, intending to be legally
bound, agree as follows:
     1. Representations and Warranties of the Managing Owner. The Managing Owner
represents and warrants to the Selling Agent that:
          (a) A registration statement on Form S-1 for the Trust and the Funds,
and as a part thereof a combined prospectus for all Funds with respect to all of
the Units being offered (which registration statement together with all
amendments thereto, at the time and in the form declared effective by the SEC is
referred to herein as the “Registration Statement,” and which prospectus in
final form, together with all amendments and supplements thereto, is referred to
herein as the “Prospectus”), prepared in accordance with the applicable
requirements of the Securities Act of 1933, as amended (the “1933 Act”), the CE
Act, and the rules, regulations and instructions promulgated under the 1933 Act
and the CE Act, respectively, has been filed with the SEC, the National
Association of Securities Dealers, Inc. (the “NASD”) and the NFA pursuant to the
1933 Act and the CE Act and the rules and regulations promulgated, respectively,
thereunder, as well as the rules and regulations of the NASD and the NFA, in the
form heretofore delivered to the Placement Agent.
          (b) When the Registration Statement becomes effective under the 1933
Act, the Registration Statement and the Prospectus will contain all material
statements and information required to be included therein by the 1933 Act and
the CE Act and the rules and regulations, respectively, thereunder, as well as
the rules and regulations of the NASD and the NFA, and will conform in all
material respects to the requirements of the 1933 Act and the CE Act and the
rules and regulations, respectively, thereunder, as well as the rules and
regulations of the NASD and the NFA, and will not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein (with respect to the
Prospectus, in light of the circumstances in which they were made) not
misleading; provided, however, that no representation and warranty is made with
respect to information furnished in writing to the Trust or the Managing Owner
by the Placement Agent, the Selling Agent or by any Additional Selling Agent (as
defined in the Placement Agent Agreement).
          (c) To the knowledge of the Managing Owner, no order (a “Stop Order”)
(i) preventing or suspending the effectiveness of the Registration Statement or
use of the Prospectus or any amendment or supplement thereto, (ii) refusing to
permit the effectiveness of the Registration Statement, or (iii) suspending the
registration or qualification of any Units, has been

-2-



--------------------------------------------------------------------------------



 



issued by the SEC, the CFTC, the NASD, the NFA, the “blue sky” or securities
authority of any state, or any other federal, state or other governmental agency
or body, nor has any of such authorities instituted or, to the knowledge of the
Managing Owner, threatened to institute, any proceedings with respect to a Stop
Order.
          (d) The Trust was duly formed and is validly existing as a statutory
trust in good standing under the Trust Act, with full power and authority, and
all necessary authorizations, approvals and orders of and from all federal,
state and other governmental or regulatory officials and bodies, to carry out
its obligations under this Agreement, its certificate of trust (the “Trust
Certificate”) and the Trust Agreement, and to own its properties and conduct its
business as described in the Prospectus.
          (e) The Managing Owner and each of its principals and employees have,
and will continue to have for so long as it is the Managing Owner, all federal
and state governmental, regulatory, self-regulatory and commodity exchange
approvals and licenses, and the Managing Owner (either by itself or through its
principals and employees) has effected all filings and registrations with
federal and state governmental, regulatory or self-regulatory agencies required
to conduct its business and to act as described in the Registration Statement
and Prospectus or required to perform its or their obligations as described
under the Trust Agreement (including, without limitation, registration as a
commodity pool operator under the Commodity Act and membership in the NFA as a
“commodity pool operator” and as a “commodity trading adviser”), except in each
case as would not be reasonably likely to have a Material Adverse Effect on the
Managing Owner, the Trust or any Fund.
          (f) The Managing Owner is a limited liability company duly formed,
validly existing, and in good standing under the laws of Delaware, with full
power and authority, and all necessary consents, authorizations, approvals,
orders, licenses, certificates, and permits of and from, and declarations and
filings with, all federal, state, local, and other governmental authorities and
all courts and other tribunals, to own, lease, license, and use its properties
and assets and to carry on its business, in all material respects, in the manner
described in the Prospectus. The Managing Owner is duly qualified to do business
and is in good standing in each jurisdiction in which its ownership, leasing,
licensing, or use of property and assets or the conduct of its business makes
such qualification necessary or advisable, except where the failure to be so
qualified would not have a material adverse effect on any of the operations,
business, properties or assets of the Managing Owner.
          (g) Each of the Managing Owner and the Trust has all requisite power
and authority to execute, deliver, and perform its respective obligations under
this Agreement. This Agreement has been duly and validly authorized, executed
and delivered by the Managing Owner and the Trust and constitutes a valid and
binding agreement of each of the foregoing, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
and similar laws affecting creditors’ rights and remedies generally.
          (h) The Managing Owner, the Trust and each Fund has the power and
authority to enter into the contractual obligations and agreements referred to
in the Prospectus (it being understood and agreed that this representation does
not cover the Placement Agent Agreement, this Agreement or any other Additional
Selling Agent Agreements). None of (x) the offer and sale of the Units, (y) the
execution and delivery of this Agreement or (z) compliance by the Managing Owner
or the Trust with the provisions of this Agreement, will conflict with, or
result in a breach of any of the terms or provisions of, or result in a default
under, (i) any order of

-3-



--------------------------------------------------------------------------------



 



the SEC, the NASD, the CFTC or the NFA; (ii) the Trust Certificate, the Trust
Agreement or the limited liability company agreement of the Managing Owner;
(iii) any indenture, mortgage, deed of trust, loan agreement, other evidence of
indebtedness or other agreement or instrument to which the Trust, a Fund or the
Managing Owner is a party or by which their properties or assets are bound,
except in the case of this clause (iii) of an agreement or instrument that would
not have a material adverse effect on any of the operations, business,
properties or assets of any of the foregoing; or (iv) to their knowledge, any
applicable statute or any order, rule or regulation of any court or of any
federal, state or other governmental or regulatory agency or body having
jurisdiction over the Trust, a Fund or the Managing Owner or any of their
properties; nor will any such actions result in the imposition of any lien,
charge or encumbrance upon any of the property or assets of the Trust, a Fund or
the Managing Owner.
          (i) The offer and sale of Units have been duly authorized by all
necessary action on the part of the Managing Owner and the Trust. The Units to
be offered for sale pursuant to the Offering have been validly authorized and,
when issued and delivered in accordance with this Agreement, will be validly
issued, fully paid and nonassessable, and will constitute valid units of
beneficial interest in the Trust which, when the Registration Statement becomes
effective under the 1933 Act, will conform in all material respects to the
description thereof contained in the Prospectus. The liability of each Limited
Owner will be limited as set forth in the Prospectus and the Trust Agreement,
and no Limited Owner will be subject to personal liability for the debts,
obligations or liabilities of the Trust or the applicable Fund by reason of his
being a Limited Owner other than as described in the Prospectus and the Trust
Agreement.
          (j) No consent, approval, authorization, order, registration or
qualification of or with any court or any federal, state or other governmental
or regulatory agency or body is required for the issuance and sale of Units or
the consummation of the transactions contemplated by this Agreement, except for
the registration of Units under the 1933 Act, submission of the Prospectus to
the SEC, NASD, NFA, the continued registration of the Managing Owner under the
CE Act as a commodity pool operator and commodity trading advisor and membership
by the Managing Owner in the NFA in such capacities, and such consents,
approvals, authorizations, orders, registrations or qualifications as may be
required by securities or state “blue sky” laws in connection with the offer and
sale of Units.
          (k) There is no litigation, arbitration, claim, governmental or other
proceeding or investigation pending, or, to the knowledge of the Managing Owner,
threatened, with respect to the Managing Owner, the Trust or any Fund, or any of
their operations, businesses, properties or assets, except as described in the
Registration Statement or Prospectus or such as would not, if successful, have a
material adverse effect upon the operations, businesses, properties or assets of
the Managing Owner, the Trust or any Fund, as the case may be. None of the
Managing Owner, the Trust or any Fund is in violation in any material respect of
any law, rule, regulation, order, judgment or decree, except as described in the
Registration Statement or Prospectus or as would not have a material adverse
effect upon the operations, business, properties or assets of the Managing
Owner, the Trust or any Fund.
          (l) The Managing Owner is not, nor, to the knowledge of the Managing
Owner, is any other party, in violation or breach of, or in default with respect
to, any material provision of any written contract, agreement, instrument,
lease, license or legally binding understanding (“Contract”) which is material
to the Managing Owner and which relates to the Trust or the Offering; and each
such Contract is in full force and is the legal, valid, and binding

-4-



--------------------------------------------------------------------------------



 



obligation of the Managing Owner and/or the Trust and is enforceable as to the
Managing Owner and/or the Trust in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally. The Managing Owner has no
knowledge that any party to any such Contract has any current intention of
canceling, not renewing or not performing with respect thereto. The Managing
Owner enjoys peaceful and undisturbed possession under all leased property from
which operations related to the Trust or the Offering are conducted. The
Managing Owner is not in violation or breach of, or in default with respect to,
any term of its certificate of formation or operating agreement.
          (m) When the Registration Statement becomes effective under the 1933
Act, each Contract required to be (i) described in the Registration Statement or
the Prospectus will be properly described therein and (ii) filed as an exhibit
to the Registration Statement will be filed with the SEC as an exhibit to the
Registration Statement.
          (n) The financial statements of the Managing Owner and the Trust
contained in the Registration Statement and the Prospectus have been examined by
an independent registered public accounting firm, as required by the CE Act and
the 1933 Act and the rules and regulations of the CFTC and the SEC,
respectively, and when the Registration Statement becomes effective under the
1933 Act, fairly present in all material respects the financial condition and
the results of operations thereof as of the dates and for the periods therein
specified; and such financial statements have been prepared in accordance with
generally accepted accounting principles in the United States consistently
applied throughout the periods involved; and no other financial statements are
required by Form S-1 to be included in the Registration Statement or the
Prospectus.
          (o) Neither the Managing Owner, nor, to the knowledge of the Managing
Owner, any manager, member, director, officer, agent, employee, or other person
associated with or acting on behalf of the Managing Owner has, directly or
indirectly, (i) used any corporate funds for unlawful contributions, gifts,
entertainment, or other unlawful expenses relating to political activity;
(ii) made any unlawful payment to foreign or domestic government officials or
employees or to foreign or domestic political parties or campaigns from funds of
the Managing Owner; (iii) violated any provision of the Foreign Corrupt
Practices Act of 1977, as amended or (iv) made any bribe, rebate, payoff,
influence payment, kickback, or other unlawful payment.
          (p) Subsequent to the respective dates as of which information is
given in the Registration Statement and the Prospectus, and except as described
in the Registration Statement or Prospectus, the Trust has not (i) issued any
securities or incurred any liability or obligation, primary or contingent, for
borrowed money; (ii) entered into any material transaction not in the ordinary
course of business or (iii) declared or paid any dividend on its capital stock.
          (q) Except as may be set forth in the Registration Statement,
Prospectus, this Agreement or any Additional Selling Agent Agreement, neither
the Trust nor any Fund has incurred any liability for a fee, commission or other
compensation on account of the employment of a broker or finder in connection
with the transactions contemplated by this Agreement.
          (r) Except as contemplated by the Offering, the Placement Agent
Agreement, this Agreement or any Additional Selling Agent Agreement or as may
have been waived, no Person has any right of first refusal, preemptive right,
right to any compensation, or other similar

-5-



--------------------------------------------------------------------------------



 



right or option, in connection with the Offering or this Agreement, or any of
the transactions contemplated hereby or thereby.
          (s) Except as may be set forth in the Registration Statement or
Prospectus or as may have been waived, no Person has the right to require
registration of Units or other securities of the Company upon the filing or
effectiveness of the Registration Statement.
     2. Representations and Warrants of the Selling Agent. The Selling Agent
represents and warrants to the Trust, each Fund and the Managing Owner that:
          (a) It has all necessary corporate power and authority to enter into
this Agreement, to consummate the transactions contemplated by this Agreement,
and to perform its obligations hereunder.
          (b) It is a corporation duly organized and validly existing under the
laws of the State of [                    ]; it is duly authorized to execute
this Agreement and to perform its obligations hereunder; and the execution and
delivery of this Agreement, the consummation of the transactions herein
contemplated and the performance of its obligations hereunder, will not violate,
conflict with, or constitute a default under, (i) the organizational documents
of the Selling Agent; (ii) any Contract to which the Selling Agent is a party or
by which its assets are bound or (iii) any judgment, decree, order or, to the
knowledge of the Selling Agent, any statue, rule or regulation, applicable to
the Selling Agent.
          (c) This Agreement has been duly and validly authorized, executed and
delivered by the Selling Agent and is a valid and binding agreement of the
Selling Agent enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally.
          (d) The information contained in the Registration Statement and
Prospectus relating to the Selling Agent, if any, is complete and correct and
does not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein not misleading.
          (e) It is a member of the NASD, and is in compliance with all material
rules and regulations applicable to the Selling Agent generally and, to its
knowledge, applicable to the Selling Agent’s participation in the Offering, and
it is registered as a broker-dealer under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), and under the securities laws of the states in
which Units will be offered or sold by it. It is not subject to any order or
regulation which in any way relates to any violation of law or which could
otherwise preclude it fulfilling its duties contemplated hereby and it has not
committed any act nor is it, its Affiliates or other persons associated with it
the subject of administrative, civil, or criminal actions (so-called “bad boy”
provisions) of any state “blue sky” law.
          (f) It will deliver or cause to be delivered to each prospective
subscriber, prior to any submission by such person of a written offer relating
to the purchase of Units, a copy of the Prospectus, as it may have been most
recently amended or supplemented by the Managing Owner or the Trust.
          (g) In compliance with the NASD Conduct Rules, it will not sell Units
to discretionary accounts without prior specific written approval of the
customer in whose name such account is being maintained.

-6-



--------------------------------------------------------------------------------



 



          (h) It will not take any action which would cause the Offering to
violate the provisions of the 1933 Act, the Exchange Act, the CE Act, the
respective rules and regulations promulgated thereunder, or applicable “blue
sky” laws of any state or jurisdiction.
     3. Offering and Sale of Units.
          (a) Subject to the terms and conditions, and on the basis of the
representations, warranties and covenants set forth in this Agreement, the
Managing Owner, the Trust and each Fund hereby appoint the Selling Agent as a
non-exclusive selling agent with respect to the Offering, and the Selling Agent
agrees to use its best efforts to procure Subscribers for Units in one or more
Initial Funds during the Initial Offering Period and the Continuous Offering
Period on the terms and conditions set forth in the Prospectus and in the Trust
Agreement. For the avoidance of doubt, except for Units as described in the
Prospectus, no other securities (including, but not limited to, beneficial
interests in other commodity pools) that may be offered by the Trust, any Fund
or the Managing Owner, from time to time, shall be subject to this Agreement,
and the Selling Agent shall have no right to commissions, on-going trailing fees
or any other compensation with respect to such other securities.
          (b) The Selling Agent’s agreement to use its best efforts to find
acceptable Subscribers shall not prevent it from acting as a selling agent or
underwriter for the securities of other issuers, including Affiliates, which may
be offered or sold during the term of this Agreement.
          (c) The Selling Agent shall keep, and make available to the Managing
Owner upon request, a complete ledger in hard copy and computerized form of all
Subscribers, which shall include (i) the exact name, address and social security
or employer identification number of each Subscriber, (ii) the amount invested
by each Subscriber, (iii) the number and type of Units subscribed for by each
Subscriber, and (iv) if there is more than one party to the subscription, the
holding method (e.g., joint tenant, tenants in common, etc.) of the joint
Subscribers.
          (d) In recommending to any Person the purchase or sale of Units, the
Selling Agent will (x) use its best efforts to ensure that an investment in the
applicable Fund is a suitable and appropriate investment for such Person, on the
basis of information obtained from such Person concerning his investment
objectives, such Person’s other investments, such Person’s financial situation
and needs, any other information known by the Selling Agent through the review
of its offeree questionnaire completed by such Person and relevant “blue sky”
laws; and (y) maintain in its files for at least six (6) years documents
disclosing the basis upon which the determination of suitability was reached as
to each such Person. The Selling Agent shall review each Subscription Agreement
to ensure it is completed and executed properly (checking, among other things,
the name, address and social security number of the Subscriber). The Selling
Agent shall also make sure that each Subscriber’s check is properly made payable
to the escrow account for the correct amount as provided in the Subscription
Agreement, or that the applicable wire transfer has been received by the escrow
account for the correct amount as provided in the Subscription Agreement.
          (e) During the period when the Prospectus is required to be delivered
under the 1933 Act, the Selling Agent shall promptly notify the Managing Owner
upon discovery of any material untrue or misleading statement regarding it or
its operations, or of the occurrence of any event or change in circumstances
which would result in there being any material untrue or misleading statement or
a material omission in the Prospectus or Registration Statement

-7-



--------------------------------------------------------------------------------



 



regarding it or its operations, or result in the Prospectus not including all
information relating to the Selling Agent required under applicable rules,
regulations or laws.
          (f) Each party understands and agrees that no subscription will be
deemed final and binding on any new Subscriber until at least five (5) Business
Days after the date the Subscriber receives the Prospectus. In connection
therewith, the Selling Agent agrees to indicate in each Subscription Agreement
submitted to the Managing Owner by the Selling Agent the date on which the
Prospectus was delivered to that Subscriber. The Selling Agent agrees to ensure
that at least five (5) Business Days after the date the Subscriber receives the
Prospectus have passed before the Selling Agent accepts any Subscription
Agreement from such Subscriber.
          (g) During the Initial Offering Period and the Continuous Offering
Period for each Fund, all home offices or branch offices of the Selling Agent
shall forward Subscription Agreements to the Managing Owner no later than noon
of the first Business Day following receipt of an duly completed, executed and
acceptable Subscription Agreement from a Subscriber.
          (h) The Selling Agent shall instruct all subscribers and prospective
subscribers to make checks for subscriptions payable to the order of the Escrow
Agent or to send wire transfers for subscriptions directly to the Escrow Agent,
in each case to the account(s) specified in the Escrow Agreement. Any checks or
wire transfers payable to any other party shall be returned. The Selling Agent
shall promptly, upon receipt of any and all checks, drafts, and money orders
received from prospective subscribers of Units, transmit the same together with
a copy of the executed Subscription Agreement, stating among other things, the
name of the purchaser, current address, and the amount and form (i.e., whether
consideration received was in the form of a check, draft or money order) the of
the investment, to the Escrow Agent by noon of the next Business Day after the
Managing Owner receives the executed Subscription Agreement, which such
Subscription Agreement the Selling Agent shall forward to the Managing Owner no
later than noon of the next Business Day following receipt of the check by the
Selling Agent. Any check returned unpaid to the Escrow Agent shall be returned
to the Selling Agent. The Managing Owner shall accept or reject subscriptions to
the Funds in accordance with the terms of Section 3.04 of the Trust Agreement.
The Managing Owner have sole responsibility for determining whether Persons are
qualified to become Limited Owners and for accepting subscriptions and
determining their validity.
     4. Fees and Expenses.
          (a) Subject to the last sentence of Section 4(d), for each sale of
Units by the Selling Agent to a Subscriber that is accepted by the Managing
Owner, the applicable Fund will pay a subscription fee (the “Subscription Fee”)
equal to 0.5% to 3.0% of the gross offering proceeds from such sale which
Subscription Fee shall be negotiated within this range by the Selling Agent and
the Subscriber at the time of the sale of Units by the Selling Agent to the
Subscriber. If the Subscription Fee is to be split between the Placement Agent
and the Selling Agent, such split is indicated on Annex A. The Selling Agent
shall notify the Managing Owner in writing regarding the Subscription Fee to be
charged to a prospective Subscriber when the Selling Agent submits the
Subscription Agreement for such prospective Subscriber to the Managing Owner.
For the avoidance of doubt, no Subscription Fee shall be payable in respect of
rejected subscriptions. If no Subscription Fee is indicated on a Subscription
Agreement with a Subscriber, the Subscription Fee will be 3.0% of the gross
offering proceeds from such sale.

-8-



--------------------------------------------------------------------------------



 



          (b) The Subscription Fee shall be payable within 30 days after the
later of (i) the date the Managing Owner accepts a subscription and receives the
required written notice regarding the Subscription Fee from the Selling Agent
and (ii) the Initial Closing of the Fund for which Units are being subscribed.
          (c) For each sale of Units by a Selling Agent to a Subscriber that is
accepted by the Managing Owner, the applicable Fund will also pay to such
Selling Agent the Trailing Fee, as and when specified in the Trust Agreement;
provided, that no further Trailing Fees shall be payable from and after such
time as the Trailing Fees theretofore paid in respect of such Units, when added
together with the Subscription Fees paid in respect of such Units, are equal to
or exceed 10% of the purchase price of such Units. Subject to the last sentence
of Section 4(d), a Selling Agent may not waive the Trailing Fee applicable to a
subscription for Units.
          (d) Trailing Fees will be paid to the Selling Agent for on-going
services to Limited Owners on a continuous basis which may include, without
limitation, advising Limited Owners of the net asset values of the Trust, of
relevant Funds, and of Units in such Funds; responding to Limited Owners’
inquiries about monthly statements and annual reports and tax information
provided to them; advising Limited Owners whether to make additional capital
contributions to the Trust or to redeem their Units; assisting with redemptions
of Units; providing information to Limited Owners with respect to futures and
forward market conditions; and providing further services which may be requested
by Limited Owners. Accordingly, no Trailing Fees will be paid for any month
during which (i) the Selling Agent does not provide such ongoing services, or
(ii) the Selling Agent or the registered representative who is otherwise
receiving such Trailing Fees is not properly registered with the CFTC or any
other required federal, state or local entity. No Subscription Fees or Trailing
Fees shall be paid on Units sold to the Managing Owner or any of its members,
principals or Affiliates.
          (e) In the event that the offering of Units of any Fund is terminated
prior to the Initial Closing for such Fund, the Selling Agent shall not be
entitled to any compensation in connection with the offering of Units of such
Fund, whether or not the Selling Agent shall theretofore have procured
Subscribers for such Fund.
          (f) The Managing Owner and the Selling Agent are each aware of the
limitations imposed by the NASD Rules of Fair Practice on the aggregate
compensation which may be received by a Selling Agent in connection with the
offering and sale of Units. Accordingly, the Selling Agent will not in any event
accept Trailing Fees from and after such time as the Trailing Fees theretofore
paid in respect of such Units, when added together with the Subscription Fees
paid in respect of such Units, are equal to or exceed 10% of the purchase price
of such Units.
     5. Covenants of the Managing Owner, the Trust and each Fund. Each of the
Managing Owner, the Trust and each Fund covenant to and agree with the Selling
Agent to:
          (a) Use their respective reasonable best efforts to cause the
Registration Statement to become effective as promptly as possible. If filing of
the Prospectus is required under Rule 424(b) of the Regulations, the Managing
Owner will file the Prospectus, properly completed, pursuant to Rule 424(b) of
the Regulations within the time period prescribed and will provide evidence
satisfactory to the Placement Agent of such timely filing.
          (b) Notify the Selling Agent immediately (i) when the Registration
Statement and any amendment to the Registration Statement becomes effective or
any supplement to the

-9-



--------------------------------------------------------------------------------



 



Prospectus is filed, (ii) of the receipt of any further comments from the SEC,
CFTC, NFA or any other federal or state regulatory or self-regulatory body with
respect to the Registration Statement, (iii) of any request by the SEC, CFTC,
NFA or any other federal or state regulatory or self-regulatory body for any
further amendment to the Registration Statement or any amendment or further
supplement to the Prospectus, (iv) of any material criminal, civil or
administrative or investigative proceedings against or involving the Managing
Owner, the Trust or any Fund, (v) of the issuance by the SEC, CFTC, NFA or any
other federal or state regulatory or self-regulatory body of any order
suspending (A) the effectiveness of the Registration Statement under the 1933
Act, (B) the registration or NFA membership of the Managing Owner as a
“commodity pool operator” or “commodity trading adviser”; or (C) the
registration of Units under the “blue sky” or securities laws of any state or
other jurisdiction, (vi) any order or decree enjoining the offering or the use
of the then-current Prospectus or any promotional material, or (vii) of any
threatened action of the type referred to in clauses (iii) through (vi) of which
the Managing Owner becomes aware. In the event any order of the type referred to
in clause (v) or (vi) is issued, the Managing Owner agrees to use its reasonable
best efforts to attempt to obtain a lifting or rescinding of such order at the
earliest feasible date.
          (c) During the period when the Prospectus is required to be delivered
pursuant to the 1933 Act, comply with all requirements imposed upon them by the
1933 Act, the SEC regulations, the CE Act and the CFTC regulations, as from time
to time in force, so far as necessary to permit the continuance of sales of
Units during such period in accordance with the provisions hereof and as set
forth in the Prospectus.
          (d) If any event shall occur as a result of which it is necessary, in
the reasonable opinion of the Managing Owner, to amend or supplement the
Prospectus (i) to make the Prospectus not materially misleading in the light of
the circumstances existing at the time it is delivered to a Subscriber, or
(ii) to conform with applicable CFTC or SEC regulations, notify the Selling
Agent and promptly prepare and file with the SEC an appropriate amendment or
supplement which will correct such statement or omission or which will effect
such compliance and will use its reasonable best efforts to have any such
amendment declared effective as soon as reasonably possible.
          (e) Deliver or cause to be delivered without charge to the Selling
Agent such number of copies of the Prospectus as may reasonably be requested by
the Selling Agent; and as soon as the Registration Statement or any amendment
thereto becomes effective, or a supplement thereto is filed, to deliver or cause
to be delivered without charge to the Selling Agent two (2) copies of the
Registration Statement or such amendment thereto, including exhibits, as the
case may be, and two (2) copies of any supplement thereto; and to deliver or
cause to be delivered without charge to the Selling Agent such number of copies
of the Prospectus, the Registration Statement, and amendments and supplements
thereto, if any, without exhibits, as the Selling Agent may reasonably request
for the purposes contemplated by the 1933 Act.
          (f) Endeavor in good faith and in cooperation with the Placement
Agent, at or prior to the time the Registration Statement becomes effective, to
qualify Units for offering and sale under the “blue sky” or securities laws of
such jurisdictions as the Placement Agent may designate and the Managing Owner
shall agree. In each jurisdiction where such qualification shall be effected,
the Managing Owner will, unless the Placement Agent agrees in writing that such
action is not at the time necessary or advisable, file and make such statements
or reports at such times as are or may be required by the laws of such
jurisdiction and will keep all filings current.

-10-



--------------------------------------------------------------------------------



 



          (g) Use its best efforts to keep the Prospectus and the Registration
Statement current and effective by filing post-effective amendments, as
necessary, during the Offering.
          (h) Invest the net proceeds received by it from the Offering in the
manner set forth in the Prospectus.
          (i) Comply with all registration, filing, and reporting requirements
of the Exchange Act which may from time to time be applicable to the Trust.
          (j) Comply with all undertakings contained in the Registration
Statement.
          (k) When and if required, file on a timely basis with the SEC an
appropriate form to register the Units pursuant to Section 12(g) under the
Exchange Act.
     6. Covenants of the Selling Agent. The Selling Agent covenants to and
agrees with the Managing Owner, the Trust and each Fund to:
          (a) Make a best efforts public offering of the Units as soon as the
Placement Agent deems it reasonably advisable on or after the Effective Date (as
defined in Section 11(a)), upon and subject to the terms and conditions
contained in this Agreement and in compliance with all applicable securities
laws, and to perform all of its responsibilities hereunder.
          (b) Preserve the confidentiality of any proprietary or non-public
information or data provided to the Selling Agent by the Managing Owner or the
Placement Agent.
          (c) Fully disclose to prospective subscribers the capacity in which
the Selling Agent is contacting them and the Selling Agent’s relationship with
the Managing Owner and the Placement Agent.
          (d) Not make an offer to sell or solicit an offer to buy or sell Units
in a state or other jurisdiction until the Managing Owner has notified the
Placement Agent that the Units have been so registered or qualified, or are
exempt from registration or qualification, with the securities authorities in
such state or other jurisdiction.
          (e) Maintain in full force and effect, and cause its personnel
involved in the activities contemplated hereunder to maintain in full force and
effect, all governmental, regulatory and self-regulatory registrations,
approvals, memberships and licenses required to perform its obligations under
this Agreement and to receive compensation therefor (including but not limited
to registration as a broker-dealer with the SEC, membership in the NASD,
registration with the relevant regulatory authority in each state in which the
Selling Agent will solicit prospective subscribers, registration with the CFTC
as an futures commission merchant or introducing broker and membership in the
NFA) during the term of this Agreement and for such time as the Selling Agent
and such personnel shall receive compensation hereunder.
          (f) Comply with the applicable requirements of the 1933 Act (including
the delivery of a Prospectus to each prospective subscriber as required by the
1933 Act), the Exchange Act, the CE Act, the rules and regulations promulgated
thereunder, and the rules and regulations of the NASD, CFTC, and NFA, including,
without limitation (i) determining suitability of a purchase of Units for each
prospective subscriber through the use of an offeree questionnaire,
(ii) obtaining a written agreement from each prospective subscriber to purchase
Units setting forth

-11-



--------------------------------------------------------------------------------



 



the identity and quantity of the Units to be purchased and (iii) delivering a
Prospectus to a prospective subscriber at least five (5) Business Days prior to
any purchase of Units.
          (g) Not, and not permit any Person acting on its behalf to,
(i) provide any information or make any representations relating to the Managing
Owner, any Fund, the Trust, the Placement Agent or the Offering other than as
contained in the Prospectus, or (ii) state that it is authorized to act as agent
for the Managing Owner, any Fund, the Trust or the Placement Agent for any
purpose other than as expressly set forth in this Agreement.
          (h) Not take any of the following actions against the Trust or any
Fund: (1) seek a decree or order by a court having jurisdiction in the premises
(A) for relief in respect of the Trust or any Fund in an involuntary case or
proceeding under the United States Bankruptcy Code or any other federal or state
bankruptcy, insolvency, reorganization, rehabilitation, liquidation or similar
law, or (B) adjudging the Trust or any Fund bankrupt or insolvent, or seeking
reorganization, rehabilitation, liquidation, arrangement, adjustment or
composition of or in respect of the Trust or any Fund under the United States
Bankruptcy Code or any other applicable federal or state law, or appointing a
custodian, receiver, liquidator, assignee, trustee, sequestrator (or other
similar official) of the Trust or any Fund or of any substantial part of any of
their respective properties, or ordering the winding up or liquidation of any of
its affairs; (2) seek a petition for relief, reorganization or to take advantage
of any law referred to in the preceding clause; or (3) file an involuntary
petition for bankruptcy (collectively, a “Bankruptcy or Insolvency Action”).
          (i) For any obligations due and owing to it by any Fund, look solely
and exclusively to the assets of such Fund or the Managing Owner (solely to the
extent of the General Units owned by the Managing Owner in such Fund), if the
Managing Owner has liability in its capacity as Managing Owner, to satisfy the
Selling Agent’s claims, and not seek to attach or otherwise assert a claim
against the other assets of the Trust or any other Fund, whether or not there is
a Bankruptcy or Insolvency Action taken. The parties agree that this provision
will survive the termination of this Agreement, whether terminated in a
Bankruptcy or Insolvency Action or otherwise.
     7. Compliance with NASD Rules and General Laws.
          (a) It is understood that the Selling Agent has no commitment with
regard to the sale of Units other than to use its best efforts and to comply
with the provisions of this Agreement and the Trust Agreement. In connection
with the offer, sale and distribution of Units, the Selling Agent represents and
warrants that it will comply fully with all applicable laws and regulations, and
the rules, policy statements and interpretations of the SEC, the NASD, the CFTC,
the NFA, state securities administrators and any other regulatory or
self-regulatory body. In particular, and not by way of limitation, the Selling
Agent represents and warrants that it is familiar with Rule 2810 of the NASD
Conduct Rules and that it will comply fully with all the terms thereof in
connection with the Offering and sale of Units. The Selling Agent will not
execute any sales of Units from a discretionary account over which it has
control without prior written approval of the customer in whose name such
discretionary account is being maintained.
          (b) The Selling Agent agrees not to recommend the purchase of Units to
any Person unless the Selling Agent shall have reasonable grounds to believe, on
the basis of information obtained from the Person concerning, among other
things, the Person’s investment objectives, other investments, financial
situation and needs, that: (1) (to the extent relevant for

-12-



--------------------------------------------------------------------------------



 



the purposes of Rule 2810 and giving due consideration to the fact that the
Trust and each Fund is in no respects a “tax shelter”) the Person is or will be
in a financial position appropriate to enable the Person to realize to a
significant extent the benefits of the applicable Fund, including the tax
benefits (if any) described in the Prospectus; (2) the Person has a fair market
net worth sufficient to sustain the risks inherent in participating in the
applicable Fund; (3) the Person satisfies the requirements to become a
Subscriber on the basis set forth in the Prospectus, the Subscription Agreement
and the state suitability requirements contained therein; (4) acceptance of the
Person’s subscription will not otherwise breach any laws, rules and regulations
designed to avoid money laundering applicable to either the Selling Agent, the
Managing Owner, the Trust and each Fund; and (5) the Units are otherwise a
suitable investment for the Person. The Selling Agent agrees to maintain such
records as are required by the applicable rules of the NASD, SEC, CFTC and the
NFA for purposes of determining investor suitability for the time periods
otherwise required by the SEC, NASD, CFTC and NFA. In connection with making the
foregoing representations and warranties, the Selling Agent further represents
and warrants that it has, among other things, examined the Prospectus including,
without limitation the sections listed below and obtained such additional
information from the Managing Owner regarding the information set forth
thereunder as the Selling Agent has deemed necessary or appropriate to determine
whether the Prospectus adequately and accurately discloses all material facts
relating to an investment in the applicable Funds and provides an adequate basis
to Persons for evaluating an investment in the Units: “RISK FACTORS”;
“BREAK-EVEN ANALYSIS”; “DESCRIPTION OF THE TRUST, TRUSTEE, MANAGING OWNER AND
AFFILIATES”; “OTHER PRIVATE ACCOUNTS AND POOLS”; “MANAGEMENT’S DISCUSSION AND
ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS”; “ACTUAL AND
POTENTIAL CONFLICTS OF INTEREST”; “CERTAIN RELATIONSHIPS AND RELATED
TRANSACTIONS”; “FEES AND EXPENSES”; “THE OFFERING”; “WHO MAY SUBSCRIBE”;
“SUMMARY OF MATERIAL AGREEMENTS”; and “MATERIAL U.S. FEDERAL INCOME TAX
CONSIDERATIONS.”
          (c) In connection with making the representations and warranties set
forth in this section, the Selling Agent has not relied on inquiries made by or
on behalf of any other parties.
          (d) The Selling Agent agrees to inform all prospective subscribers of
Units of all pertinent facts relating to the liquidity and marketability of
Units as set forth in the Prospectus.
          (e) The Selling Agent represents and warrants that it is familiar with
Rule 2710 of the NASD Conduct Rules and covenants and agrees with the Trust,
each Fund and the Managing Owner that it will comply fully with all the terms
thereof in connection with the Offering and sale of the Units.
          (f) The Selling Agent represents, warrants and covenants that it:
(1) maintains anti-money laundering policies and procedures that comply with the
Bank Secrecy Act of 1970, as amended, and applicable federal anti-money
laundering regulations, including policies and procedures to verify the identity
of prospective subscribers (“AML Laws, Regulations and Policies”); (2) complies
with AML Laws, Regulations and Policies; (3) will promptly deliver to the
Managing Owner, to the extent permitted by applicable law, notice of any AML
Laws, Regulations and Policies violation, suspicious activity, suspicious
activity investigation or filed suspicious activity report that relates to any
prospective subscriber for Units; and (4) will cooperate with the Managing Owner
and deliver information reasonably requested by the

-13-



--------------------------------------------------------------------------------



 



Managing Owner concerning Subscribers that purchased Units sold by the Selling
Agent necessary for the Managing Owner or the Trust to comply with AML Laws,
Regulations and Policies.
          (g) The Selling Agent agrees that the Managing Owner has not assumed,
nor will it assume, any responsibility or obligation concerning the Selling
Agent’s right to act as broker-dealer with respect to the Units in any
jurisdiction.
     8. Conditions of Selling Agent’s Obligations.
          (a) The obligations of the Selling Agent to undertake the placement of
Units as provided herein shall be subject (unless waived by the Selling Agent)
to the continuing accuracy of the representations and warranties of the Managing
Owner, the Trust and the Funds contained herein, to the performance by the
Managing Owner, the Trust and the Funds of their respective obligations
hereunder and to the following conditions:
          (i) The Registration Statement shall have become effective, and the
Selling Agent shall have received notice thereof; no Stop Order suspending the
effectiveness of the Registration Statement shall have been issued and no
proceeding for that or any similar purpose shall have been initiated or
threatened by the SEC, the NASD, the NFA, or the CFTC; and all requests for
additional information on the part of the SEC, the NASD, the NFA and the CFTC,
shall have been complied with to the reasonable satisfaction of the Selling
Agent and its counsel; and
          (ii) The NASD, upon review of the terms of the Offering, shall not
have objected to the Selling Agent’s participation in the Offering or its
compensation therefrom.
          (b) The occurrence of the Initial Closing shall be subject (unless
waived by the Placement Agent) to the continuing accuracy of the representations
and warranties of the Managing Owner, the Trust and the Funds contained herein
as of and through the Initial Closing, to the performance by the Managing Owner,
the Trust and the Funds of their respective obligations hereunder as of and
through the Initial Closing and to the conditions to the Initial Closing under
the Placement Agent Agreement having been satisfied or waived by the Placement
Agent.
     9. Indemnification and Contribution.
          (a) The Selling Agent shall not be liable to any Fund, the Trust, the
Trustee or the Managing Owner for any loss, liability, claim, damage, expense,
fine, penalty, cost or expense (including, without limitation, attorneys’ and
accountants’ fees and disbursements), judgment and/or amount paid in settlement
(collectively, “Losses”) caused by any act or omission of the Selling Agent in
connection with the performance of services under this Agreement, except as a
result of (1) acts or omissions to act on the part of the Selling Agent or the
officers, directors, shareholders, principals, members, employees, agents or
Affiliates (collectively, the “Principals and Affiliates”) of the Selling Agent
which constitute negligence or misconduct, or (2) any breach of any of the
representations, warranties, covenants or agreements of the Selling Agent in
this Agreement. The Selling Agent hereby agrees to indemnify and hold harmless
each Fund, the Trust, the Trustee, the Managing Owner and the Principals and
Affiliates of each of the foregoing from and against all Losses incurred by any
of them arising out of or based upon any matter for which the Selling Agent is
liable under this Section 9(a).

-14-



--------------------------------------------------------------------------------



 



          (b) The Managing Owner and each Fund, solely out of the Contracting
Fund Assets (as defined below in Section 14), hereby agrees indemnify and hold
harmless the Selling Agent and its Principals and Affiliates from and against
any and all Losses to which such Persons may become subject arising out of or in
connection with (i) this Agreement, (ii) the transactions contemplated hereby or
(iii) the fact that the Selling Agent is or was a selling agent of the Trust and
the Funds, in each case arising out of or based upon (1) any untrue statement of
material fact contained in this Agreement, the Registration Statement, the
Prospectus or any application or written communication executed by the Managing
Owner or the Trust filed in any jurisdiction in order to qualify Units under the
securities laws thereof (collectively, the “Documents”), (2) any omission from
the Documents of a material fact required to be stated therein or necessary to
make the statements therein not misleading, or (3) any breach of any
representation, warranty, covenant or agreement made by the Managing Owner, the
Trust or any Fund in this Agreement, except to the extent that any such Losses
arise out of, relate to, or are based upon any matter (x) for which the Selling
Agent would be liable under Section 9(a) or (y) relating to the Placement Agent,
the Placement Agent Agreement, an Additional Selling Agent (other than the
Selling Agent) or an Additional Selling Agent Agreement (other than this
Agreement). For the sake of clarity, if a claim for indemnification relates to a
specific Fund, such Fund, and no other Fund, shall be responsible for
indemnifying the Selling Agent and its Principals and Affiliates in accordance
with this Section 9(b).
          (c) Indemnification Procedure. The Person(s) making a claim for
indemnification under this Section 9 is/are referred to herein as the
“Indemnified Party” and the Person(s) against whom such claims are asserted
under this Section 9 is/are referred to herein as the “Indemnifying Party.” All
claims by an Indemnified Party shall be asserted and resolved as follows
          (i) In the event that (A) any claim for which an Indemnifying Party
would be liable to an Indemnified Party hereunder is asserted against or sought
to be collected from such Indemnified Party by a third party (a “Third Party
Action”) or (B) any Indemnified Party hereunder should have a claim against any
Indemnifying Party hereunder which does not involve a claim being asserted
against or sought to be collected from it by a third party (a “Direct Action”),
the Indemnified Party shall with reasonable promptness notify in writing the
Indemnifying Party of such claim, specifying, to the extent then known to the
Indemnified Party, the basis on which the claim for indemnification is made, the
facts giving rise to or the alleged basis of the claim, and the amount (which
may be estimated) of claim liability (a “Claim Notice”), together with a copy of
the document (if any) by or in which the Third Party Action is commenced or
asserted; provided, that any failure to give such notice shall not constitute a
waiver of any rights of the Indemnified Party except to the extent the rights of
the Indemnifying Party are actually prejudiced as result of such delay or lack
of detail.
          (ii) Within thirty (30) days after receipt of a Claim Notice, the
Indemnifying Party may (A) by giving written notice thereof to the Indemnified
Party, elect to assume the defense of such Third Party Action at its sole cost
and expense or (B) object to the claim for indemnification set forth in the
Claim Notice. The Indemnifying Party shall have the right to assume control of
the defense of or settle or otherwise dispose of such Third Party Action on such
terms as the Indemnifying Party deems appropriate; provided, however, that
(x) the Indemnified Party shall be entitled, at its own expense (which such
expense shall not be deemed to be a Loss), and without unreasonable interference
with the actions of the Indemnifying Party, to participate in the

-15-



--------------------------------------------------------------------------------



 



defense of Third Party Actions; (y) the Indemnified Party shall not have the
right to assume control of a Third Party Action if the Indemnified Party shall
have been advised by counsel that, under applicable standards of professional
responsibility, a conflict will arise in the event both the Indemnified Party
and the Indemnified Party are represented by the same counsel with respect to
the Third Party Action, in which case such Indemnified Party shall have the
right to be represented by separate counsel with respect to the matters to which
the conflict pertains, and all Losses in connection therewith shall be
reimbursed by the Indemnifying Party from time to time upon demand of the
Indemnified Party; and (z) the Indemnifying Party shall obtain the prior written
consent of the Indemnified Party before entering into any settlement,
compromise, admission or any acknowledgment of the validity of a Third Party
Action or any liability in respect thereof, which consent shall not be
unreasonably withheld; provided, that the Indemnifying Party shall not consent
to the entry of any judgment or enter into any settlement that does not include
a complete release of all claims against each Indemnified Party in respect of
such Third Party Action and any related facts, circumstances or occurrences; and
provided, further, that no consent of the Indemnified Party shall be necessary
if the settlement, compromise, admission or any acknowledgment involves solely
the payment of monetary damages that are paid by the Indemnifying Party.
          (iii) Unless the Indemnifying Party objects in writing to a Direct
Claim within thirty (30) days after receipt of the Claim Notice, such Direct
Claim shall be conclusively deemed to be a liability of the Indemnifying Party
and the Indemnified Party shall be entitled to obtain the appropriate number of
escrowed shares, in accordance with the terms of the Pledge Agreement. If the
Indemnifying Party objects in writing, such dispute shall be resolved in
accordance with Section 19.
          (d) In the event that a Person seeks indemnification in a Third Party
Action covering both matters for which indemnification is and is not covered
hereunder, such Person shall be indemnified only for the Losses covered
hereunder.
          (e) None of the indemnifications contained in this Agreement shall be
applicable with respect to default judgments, confessions of judgment or
settlements entered into by a Person claiming indemnification without the prior
written consent of the Indemnifying Party.
          (f) Notwithstanding the provisions of this Section 9, the Selling
Agent shall not be indemnified for any losses, liabilities or expenses arising
from or out of an alleged violation of federal or state securities Laws unless
(i) there has been a successful adjudication on the merits of each count
involving alleged securities Law violations as to the particular Indemnitee,
(ii) such claims have been dismissed with prejudice on the merits by a court of
competent jurisdiction as to the particular Indemnitee or (iii) a court of
competent jurisdiction approves a settlement of the claims against a particular
Indemnitee and finds that indemnification of the settlement and related costs
should be made.
          (g) In any claim for indemnification for federal or state securities
Law violations, the person seeking indemnification shall place before the court
the position of the SEC and the position of any other applicable state
securities division which requires disclosure with respect to the issue of
indemnification for securities law violations.

-16-



--------------------------------------------------------------------------------



 



          (h) The indemnification provisions of this Agreement shall survive the
termination of this Agreement. The indemnification agreements in this Section 9
shall be in addition to any liability which the Selling Agent may otherwise
have. Nothing contained in this Section 9 or elsewhere in this Agreement shall
be construed as an admission that the Selling Agent is an “underwriter” of the
Units within the meaning of the 1933 Act.
     10. Representations and Agreements to Survive Delivery. All
representations, warranties, covenants, and agreements contained in this
Agreement or contained in certificates or documents delivered pursuant to this
Agreement shall be deemed to be representations, warranties, covenants, and
agreements at the Effective Date (defined below), and shall survive until the
earlier of (i) the termination of the Continuous Offering Period, or (ii) the
termination of this Agreement (with those Sections specified in Section 12
surviving indefinitely).
     11. Effectiveness of Agreement; Term and Termination.
          (a) This Agreement shall become effective at 9:30 a.m., New York time,
on the first full Business Day following the date the Registration Statement
becomes effective with the SEC (the “Effective Date”). Unless terminated earlier
as set forth in the remainder of this Section 11, this Agreement shall terminate
with respect to a Fund at the conclusion of the Continuous Offering Period for
such Fund (with those Sections specified in Section 12 surviving indefinitely).
          (b) The Selling Agent may terminate this Agreement with respect to the
Trust or any Fund(s) upon 30 days’ advance written notice to the applicable
Fund(s), the Trust and the Managing Owner, in the event (i) there has been,
since the respective dates as of which information is given in the Registration
Statement, any material adverse change in the condition, financial or otherwise,
of the applicable Fund(s), the Trust or the Managing Owner which, in the
reasonable judgment of the Placement Agent, renders it inadvisable to proceed
with the Offering; (ii) the Registration Statement and/or the Prospectus has not
been amended reasonably promptly after written request by the Placement Agent
for it to be so amended because an event has occurred which, in the reasonable
opinion of securities counsel for the Placement Agent, should be set forth in
the Registration Statement or the Prospectus in order to make the statements
therein not misleading; (iii) there has been a general suspension of, or a
general limitation on prices for, trading in commodity futures or option
contracts on commodity exchanges in the United States or other commodities
instruments, or there is any other national or international calamity or crisis
in the financial markets of the United States to the extent that it is
determined by the Placement Agent, in its reasonable discretion, that such
limitations would materially impede the Trust’s or the applicable Fund’s trading
activities or make the offering or delivery of Units impossible or impractical;
(iv) there has been a declaration of a banking moratorium by federal, New York
or Delaware authorities or (v) the Placement Agent Agreement has been terminated
by the Placement Agent in accordance with its terms.
          (c) The Managing Owner, the Trust and/or the Fund(s) (solely with
respect to such Fund(s)) may terminate this Agreement for any or no reason upon
15 days’ advance written notice to the Selling Agent; provided, that in the
event this Agreement is terminated only with respect to certain Funds, this
Agreement shall remain in full force and effect with respect to the remaining
Funds, the Trust and the Managing Owner.

-17-



--------------------------------------------------------------------------------



 



     12. Survival. Notwithstanding that this Agreement shall not become
effective, shall terminate or shall otherwise not be carried out, Sections 3(c),
4, 6(b), 6(c), 6(g), 6(h), 6(i) and 9 through 20 shall survive and remain in
full force and effect.
     13. Limitation of Limited Owner Liability. This Agreement has been made and
executed by and on behalf of the Funds, the Trust and the Managing Owner. The
obligations of the Funds, the Trust and/or the Managing Owner set forth herein
are not binding upon any of the Limited Owners individually but are binding only
upon the assets and property identified herein. No resort shall be had to the
assets of other Funds or the Limited Owners’ assets or personal property, for
the satisfaction of any obligation or claim hereunder.
     14. Subordination of Certain Claims and Rights. Each of the Managing Owner
and the Selling Agent agrees and consents (the “Consent”) to look solely to the
applicable Fund (the “Contracting Fund”) and its assets (the “Contracting Fund
Assets”) for payment. The Contracting Fund Assets include only those funds and
other assets that are paid, held or distributed to the Trust on account of and
for the benefit of the Contracting Fund, including, without limitation, funds
delivered to the Trust for the purchase of Units in a Fund. In furtherance of
the Consent, each of the Managing Owner and the Selling Agent agrees that any
debts, liabilities, obligations, indebtedness, expenses and claims of any nature
and of all kinds and descriptions (collectively, “Claims”) incurred, contracted
for or otherwise existing arising from, related to or in connection with the
Trust and its assets and the Contracting Fund and the Contracting Fund Assets,
shall be subject to the following limitations:
          (a) Except as set forth below, the Claims, if any, of the Managing
Owner and the Selling Agent (the “Subordinated Claims”) incurred, contracted for
or otherwise existing, arising from, related to or in connection with the
Contracting Fund and the Contracting Fund Assets and the assets of the Trust
shall be expressly subordinate and junior in right of payment to any and all
other Claims against the Trust and the Contracting Fund and any of their
respective assets which may arise as a matter of Law or pursuant to any
Contract; provided, however, that bona fide Claims of either the Managing Owner
or the Selling Agent, if any, against the Contracting Fund shall be pari passu
and equal in right of repayment and distribution with all other bona fide Claims
against the Contracting Fund;
          (b) The Managing Owner and the Selling Agent will not take, demand or
receive from any Fund or the Trust or any of their respective assets (other than
the Contracting Fund or its assets) any payment for the Subordinated Claims,
except in accordance with this Section 14;
          (c) Subject to this Section 14, the Claims of the Managing Owner and
the Selling Agent with respect to the Contracting Fund shall only be asserted
and enforceable against the Contracting Fund’s assets and the Managing Owner and
its assets, and shall not be asserted or enforceable for any reason whatsoever
against the assets of any other Fund or the Trust generally;
          (d) If the Claims of the Managing Owner or the Selling Agent against
the Contracting Fund or the Trust are secured in whole or in part, each of the
Managing Owner and the Selling Agent hereby waives (under section 1111(b) of the
Bankruptcy Code (11 U.S.C. § 1111(b)) any right to have any deficiency Claims
(which deficiency Claims may arise in the event such security is inadequate to
satisfy such Claims) treated as unsecured Claims against the Trust or any other
Fund, as the case may be;

-18-



--------------------------------------------------------------------------------



 



          (e) In furtherance of the foregoing, if and to the extent that the
Managing Owner and/or the Selling Agent receive monies in connection with the
Subordinated Claims from a Fund or the Trust (or their respective assets) other
than the Contracting Fund or the Managing Owner and their respective assets and
except as permitted by this Section 14, the Managing Owner and/or the Selling
Agent, as the case may be, shall be deemed to hold such monies in trust and
shall promptly remit such monies to the Fund or the Trust that paid such amounts
for distribution by such Fund or the Trust in accordance with the terms hereof;
and
          (f) The provisions of this Section 14 shall apply at all times
notwithstanding that the Claims are satisfied, and notwithstanding that the
agreements in respect of such Claims are terminated, rescinded or canceled.
     15. Notices. Any notice or other communication required or permitted to be
given hereunder shall be in writing and shall be mailed by certified mail,
return receipt requested, or by Federal Express, Express Mail or similar
overnight delivery or courier service or delivered (in person or by telecopy,
telex or similar telecommunications equipment) against receipt to the party to
whom it is to be given, (i) if to the Managing Owner, the Trust or the Funds, at
1000 Hart Road, Suite 210, Barrington, Illinois 60010, Attention: Chief
Executive Officer; with a copy to: Crowell & Moring LLP, 153 East 53 Street,
31st Floor, New York, New York 10022, Attention: Robert G. Frucht, Esq.; (ii) if
to the Selling Agent, at
[                                                            ], Attention:      
     with a copy to:                     ; or (iii) in either case, to such
other address as the party shall have furnished in writing in accordance with
the provisions of this Section 15. Any notice or other communication given shall
be deemed given at the time of receipt by the intended recipient party thereof.
     16. Binding Agreement. This Agreement shall inure solely to the benefit of,
and shall be binding upon, the Funds, the Trust, the Managing Owner, the Selling
Agent (and solely with respect to indemnification or contribution, those persons
and entities referred to in Section 9 who are entitled to indemnification or
contribution), and their respective successors, and assigns (which shall not
include any prospective subscriber or Subscriber for Units), and no other Person
shall have or be construed to have any legal or equitable right, remedy, or
claim under or in respect of or by virtue of this Agreement or any provision
herein contained.
     17. Invalidity. If any term or provision in this Agreement shall be held to
be illegal or unenforceable, in whole or in part, under any enactment or rule of
law, such term or provision or part shall to that extent be deemed not to form
part of this Agreement but the enforceability of the remainder of this Agreement
shall not be affected.
     18. Governing Law. This Agreement shall be construed in accordance with the
laws of Delaware, without giving effect to its conflict of law principles.
     19. Consent to Jurisdiction. All disputes arising out of this Agreement and
any document or instrument delivered pursuant to, in connection with or
simultaneously with this Agreement, including the interpretation, breach or
termination of any of the foregoing, shall be resolved exclusively through the
state and Federal courts situated of Delaware. The parties hereby submit to the
exclusive jurisdiction and venue for any such dispute in such courts, as well as
to all appellate courts to which an appeal may be taken from such trial courts.
Each of the parties expressly waives, to the fullest extent permitted by law,
the right to move to dismiss or

-19-



--------------------------------------------------------------------------------



 



transfer any action brought in such courts on the basis of any objection to
personal jurisdiction, venue or inconvenient forum in any of such courts.
     20. Fund Disclaimer. Notwithstanding anything to the contrary contained
herein, the parties hereto acknowledge and agree that the Trust is organized in
series pursuant to Sections 3804(a) and 3806(b)(2) of the Trust Act. As such,
the debts, liabilities, obligations and expenses incurred, contracted for or
otherwise existing with respect to each series of the Trust shall be enforceable
against the assets of such series of the Trust only, and not against the assets
of the Trust generally or the assets of any other series of the Trust or against
the Trustee. There may be several series of the Trust created pursuant to the
Trust Agreement.
     21. Assignment. This Agreement may not be assigned, novated or otherwise
transferred by operation of law or otherwise by any party without the prior
written consent of all of the other parties, which consent shall not be
unreasonably withheld. Any change of control of a party shall be deemed an
assignment of this Agreement that requires the prior written consent of the
other parties. For purposes of this Agreement, “change of control” means any
merger, consolidation, sale of all or substantially all of the assets or sale of
a substantial block of stock, of a party. Any such assignment, novation or
transfer by one party not in accordance with this provision shall be a material
breach of this Agreement and shall be grounds for immediate termination thereof
by the non-breaching parties, in addition to any other remedies that may be
available under this Agreement or at law or in equity to the non-breaching
parties.
     22. Integration. This Agreement constitutes the entire agreement among the
parties hereto pertaining to the subject matter hereof and supersedes all prior
agreements and understandings pertaining thereto.
     23. Counterparts. This Agreement may be executed in several counterparts,
and all so executed shall constitute one agreement, binding on all of the
parties hereto, notwithstanding that all the parties are not signatory to the
original or the same counterpart.
     24. Captions. Section and paragraph captions contained in this Agreement
are inserted only as a matter of convenience and for reference and in no way
define, limit, or extend or describe the scope of this Agreement or the intent
of any provision hereof.
[Remainder of page intentionally blank]

-20-



--------------------------------------------------------------------------------



 



          If the foregoing correctly sets forth the understanding between the
Selling Agent and the Managing Owner and the Trust, please so indicate in the
space provided below for that purpose, whereupon this letter shall constitute a
binding agreement between us.
Yours very truly,

                                  BROOKSHIRE RAW MATERIALS (U.S.) TRUST      
BROOKSHIRE RAW MATERIALS MANAGEMENT, LLC    
 
                                By:   Brookshire Raw Materials       By:        
                                      Management, LLC Managing Owner          
Name:        
 
                      Title:        
 
                               
 
  By:                                                          
 
      Name:                        
 
      Title:                        

Accepted and agreed as of the date first written above:

                              [                          
                                            ]       OAKBROOK INVESTMENT BROKERS,
INC.                          
 
                           
By:
              By:                                  
 
  Name:               Name:        
 
  Title:               Title:        

 



--------------------------------------------------------------------------------



 



Annex A
Allocation of Subscription Fee Between Placement Agent and Selling Agent
[Insert as applicable]

 